Exhibit 10.3.1


EXECUTION VERSION







--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
among
BARCLAYS BANK PLC, as Purchaser and Agent,
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller
and
RMS REO BRC, LLC, as a Seller


Dated May 22, 2017










10414689\V-14

--------------------------------------------------------------------------------





TABLE OF CONTENTS


1.
APPLICABILITY.............................................................................................................1

2.
DEFINITIONS AND
INTERPRETATION.....................................................................2

3.
THE
TRANSACTIONS.................................................................................................18

4.
CONFIRMATION.........................................................................................................22

5.
[RESERVED]................................................................................................................22

6.
PAYMENT AND
TRANSFER.....................................................................................22

7.
MARGIN
MAINTENANCE.........................................................................................22

8.
TAXES; TAX
TREATMENT........................................................................................23

9.
SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN

FACT..................................................................................................................25
10.
CONDITIONS
PRECEDENT........................................................................................26

11.
RELEASE OF PURCHASED
ASSETS.........................................................................31

12.
RELIANCE.....................................................................................................................31

13.
REPRESENTATIONS AND
WARRANTIES...............................................................31

14.
COVENANTS OF
SELLER...........................................................................................34

15.
REPURCHASE OF MORTGAGE
LOANS...................................................................41

16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION.............42

17.
EVENTS OF
DEFAULT.................................................................................................45

18.
REMEDIES.....................................................................................................................47

19.
DELAY NOT WAIVER; REMEDIES ARE
CUMULATIVE........................................49

20.
USE OF EMPLOYEE PLAN
ASSETS...........................................................................50

21.
INDEMNITY...................................................................................................................50

22.
WAIVER OF REDEMPTION AND DEFICIENCY
RIGHTS.......................................51

23.
REIMBURSEMENT;
SET-OFF.....................................................................................51

24.
FURTHER
ASSURANCES............................................................................................52

25.
ENTIRE AGREEMENT; PRODUCT OF
NEGOTIATION..........................................52

26.
TERMINATION.............................................................................................................52

27.
REHYPOTHECATION;
ASSIGNMENT......................................................................52

28.
AMENDMENTS,
ETC...................................................................................................53

29.
SEVERABILITY............................................................................................................54

30.
BINDING EFFECT; GOVERNING
LAW....................................................................54

31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE;

SERVICE OF
PROCESS...................................................................................54
32.
SINGLE
AGREEMENT.................................................................................................54

33.
INTENT..........................................................................................................................55

34.
NOTICES AND OTHER
COMMUNICATIONS..........................................................55

35.
CONFIDENTIALITY.....................................................................................................57

36.
DUE
DILIGENCE...........................................................................................................58

37.
USA PATRIOT ACT; OFAC AND
ANTI-TERRORISM.............................................59

38.
JOINT AND SEVERAL LIABILITY OF
SELLERS.....................................................60

39.
EXECUTION IN
COUNTERPARTS.............................................................................60

40.
CONTRACTUAL RECOGNITION OF
BAIL-IN.........................................................60

41.
COVENANT OF
GUARANTOR...................................................................................61

42.
NO
WAIVER..................................................................................................................61









-i-



--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
EXHIBIT A
MONTHLY CERTIFICATION

EXHIBIT B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGE LOANS

EXHIBIT C
FORM OF TRANSACTION NOTICE

EXHIBIT D
FORM OF GOODBYE LETTER

EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE

EXHIBIT F
[RESERVED]

EXHIBIT G
[RESERVED]

EXHIBIT H    FORM OF SELLER MORTGAGE LOAN SCHEDULE






-ii-



--------------------------------------------------------------------------------






AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Dated May 22, 2017
AMONG:
BARCLAYS BANK PLC, in its capacity as purchaser (together with its permitted
successors and assigns in such capacity hereunder, “Barclays” or “Purchaser”)
and in its capacity as agent pursuant hereto (together with its permitted
successors and assigns in such capacity hereunder, “Agent”),
REVERSE MORTGAGE SOLUTIONS, INC. (together with its permitted successors and
assigns in such capacity hereunder, “RMS”)
and
RMS REO BRC, LLC (together with its permitted successors and assigns in such
capacity hereunder, “REO Subsidiary”; RMS and REO Subsidiary, individually or
collectively, as the context may require, the “Seller”).
1.    APPLICABILITY
Agent, Sutton Funding LLC (“Sutton”) and Seller entered into that certain Master
Repurchase Agreement, dated as of September 29, 2015, but effective as of
October 15, 2015 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Original Agreement”), which prescribes the manner of sale of
Eligible Mortgage Loans and the method and manner by which Seller will
repurchase such Purchased Assets, and contemporaneously entered into the Program
Documents (as such term is defined in such Original Agreement).
Agent, Sutton and Seller desire to amend and restate the Original Agreement in
its entirety to (i) remove Sutton as a purchaser, (ii) add Barclays as a
purchaser, (iii) make certain other changes and (iv) contemporaneously enter
into or reaffirm the Program Documents (as such term is defined in this
Agreement), as applicable. To effectuate the desired changes and in
consideration of the premises and the other mutual covenants contained herein,
(a) Sutton hereby automatically releases its lien on all assets upon which a
lien was granted pursuant to the Original Agreement and (b) Sutton hereby
authorizes the filing of any amendments as it shall reasonably determine are
necessary or appropriate to evidence such lien release.
Purchaser may from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions on a committed basis with respect to the
Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which (x) with respect to the initial Transaction pursuant to this
Agreement, RMS sells to Purchaser the REO Asset and (y) with respect to any
Transaction, a Seller sells to Purchaser Eligible Assets, on a
servicing-released basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller the related Purchased
Assets on a date certain not later than one year following such transfer,
against the transfer of funds by such Seller; provided that the Aggregate MRA
Purchase Price shall not exceed, as of any date of determination, the Maximum
Aggregate Purchase Price. Each such transaction involving (x) the transfer of
Eligible Mortgage Loans to Purchaser or (y) the transfer of REO Property
(including REO Property resulting from a conversion of REO Property from a
Mortgage Loan pursuant to Section 3(j) of this Agreement) to REO Subsidiary
resulting in an increase in the value of the REO Asset, shall each be referred
to herein as a “Transaction,” and shall be governed by this Agreement. This
Agreement sets forth the procedures to be used in connection





--------------------------------------------------------------------------------





with periodic requests for Purchaser to enter into Transactions with Seller.
Seller hereby acknowledges that Purchaser is under no obligation to enter into,
any Transaction pursuant to this Agreement with respect to the Uncommitted
Amount. Seller acknowledges that during the term of this Agreement, Agent may
undertake to join either one or both of Sheffield Receivables Corporation and
Barclays Bank Delaware as additional purchasers under this Agreement, and Seller
hereby consents to the joinder of such additional purchasers.
On the initial Purchase Date under the Original Agreement, Purchaser purchased
certain Eligible Mortgage Loans from Seller in connection with the Transaction
on such date. After the initial Purchase Date, as part of separate Transactions,
Seller previously requested and may request and, as set forth in the previous
paragraph and subject to the terms and conditions of this Agreement, Purchaser
may or shall fund an increase in the Aggregate MRA Purchase Price for (i)
additional Eligible Mortgage Loans and (ii) the REO Asset based upon the
conveyance by RMS of additional REO Properties to REO Subsidiary or the
acquisition of additional REO Properties by the REO Subsidiary.
2.
DEFINITIONS AND INTERPRETATION

(a)    Defined Terms.
“Accepted Servicing Practices” means with respect to any Mortgage Loan or REO
Property, as the context requires, those accepted, customary and prudent
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions that service mortgage loans or real estate owned
properties of the same type as the Mortgage Loans or REO Properties in the
jurisdiction where the related Mortgaged Property or REO Property is located,
and which are in accordance with the requirements of the Agency Program,
applicable law and FHA guidelines and regulations, if applicable, so that the
FHA insurance is not voided or reduced.
“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the immediately prior calendar month; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.
“Act of Insolvency” means, with respect to any Person,
(i)    the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent to or seek the appointment of
or the taking of possession by a custodian, receiver, conservator, trustee,
liquidator, sequestrator or similar official of such Person, or for any
substantial part of its Property, or any general assignment for the benefit of
creditors;
(ii)    a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection


- 2 -

--------------------------------------------------------------------------------





procedure) is appointed by any Governmental Authority having the jurisdiction to
do so or takes possession of such Property and any such proceeding is not
dismissed within thirty (30) days of filing;
(iii)        that such Person or any Affiliate shall become insolvent;
(iv)    that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;
(v)    any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the management of such
Person;
(vi)    the audited annual financial statements of such Person or the notes
thereto or other opinions or conclusions stated therein shall be qualified or
limited by reference to the status of such Person as a “going concern” or a
reference of similar import or shall indicate that such Person has a negative
net worth or is insolvent; or
(vii)    if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.
“Additional Eligible Loan Criteria” has the meaning assigned thereto in the
Pricing Side Letter.
“Additional Purchased Mortgage Loans” has the meaning assigned thereto in
Section 7(b) hereof.
“Affiliate” means, with respect to (i) any specified Person (other than the
Seller or the Guarantor), any other Person controlling or controlled by or under
common control with such specified Person, (ii) the Seller, its respective
Subsidiaries and the Guarantor, and (iii) the Guarantor, the Seller. For the
purposes of this definition, “control” means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise and the terms
“controlling,” “controlled by” and “under common control with” have meanings
correlative to the meaning of “control.”
“Aged Mortgage Loan” means a Mortgage Loan for which the time between the date
on which RMS purchased such Mortgage Loan from the Ginnie Mae pool and the date
of determination is more than 180 days, if such Mortgage Loan either (a) does
not have a due and payable date from HUD, (b) foreclosure proceedings have not
been initiated or (c) is not on a repayment plan.
“Aged REO Property” means an REO Property for which the time between (a) the
date on which the earlier of RMS or the REO Subsidiary obtains marketable title
and (b) the date of determination is more than six (6) months. Notwithstanding
the foregoing, any REO Property shall be Aged REO Property on the date on which
related HUD claims proceeds are paid.
“Agency” means Ginnie Mae.
“Agency Guide” means the Ginnie Mae Guide.
“Agency Program” means the Ginnie Mae Program.
“Agent” has the meaning set forth in the preamble hereof.


- 3 -

--------------------------------------------------------------------------------





“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Purchased Assets then subject to
Transactions under this Agreement.
“Agreement” means this Amended and Restated Master Repurchase Agreement
(including all exhibits, schedules and other addenda thereto), as it may be
amended, further supplemented or otherwise modified from time to time.
“Applicable Margin” has the meaning assigned thereto in the Pricing Side Letter.
“Approvals” means with respect to RMS and Servicer the approvals obtained from
the Agency or HUD in designation of RMS and/or Servicer as a Ginnie Mae-approved
issuer or an FHA-approved mortgagee, as applicable, in good standing.
“Asset Acquisition” means (1) an investment by RMS or any Subsidiary of RMS in
any other Person pursuant to which such Person shall become a Subsidiary of RMS,
or shall be merged with or into RMS or a Subsidiary of RMS, or (2) the
acquisition by RMS or any Subsidiary of RMS of the assets of any Person other
than in the ordinary course of business.
“Assignment and Acceptance” has the meaning assigned thereto in Section 27(b)
hereof.
“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Purchaser.
“Backup Servicer Agreement” means any backup servicing agreement among
Purchaser, RMS and a backup servicer appointed pursuant to Section 16(d), as the
same may be amended, modified or supplemented from time to time.
“Bail-In Action” means the exercise by the Bank of England (or any successor
resolution authority) of any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary period
and together with any power to terminate and value transactions) under, and
exercised in compliance with, any laws, regulations, rules or requirements in
effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
Purchaser’s obligations (or those of Purchaser’s affiliates) can be reduced
(including to zero), cancelled or converted into shares, other securities, or
other obligations of ours or any other person.
“Bank” means (i) Wells Fargo Bank N.A, and its successors and permitted assigns
or (ii) such other bank as may be mutually acceptable to RMS and Purchaser.
“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.
“Breakage Costs” has the meaning assigned thereto in Section 3(h) hereof.
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with


- 4 -

--------------------------------------------------------------------------------





respect to any day on which the parties hereto have obligations to the Custodian
or on which the Custodian has obligations to any party hereto, a day upon which
the Custodian’s offices are closed.
“Capitalized Mortgage Servicing Rights” means the value of RMS’s and its
consolidated Subsidiaries’ (as set forth on its balance sheet) owned mortgage
servicing rights, which represent RMS’s estimation of the present value of the
fee income earned from continued servicing of the related mortgage loans.
“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition; (b) mortgage-backed securities issued or guaranteed by any agency
of the United States Government with an implied rating of AAA or with an express
rating of AAA by either Standard & Poor’s Ratings Services (“S&P”) or by Moody’s
Investors Service, Inc. (“Moody’s”); (c) certificates of deposit, time deposits,
Eurodollar time deposits or overnight bank deposits having maturities of six (6)
months or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States or of any state thereof having
combined capital and surplus of not less than $500,000,000; (d) commercial paper
of a domestic issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (e)
repurchase obligations of any commercial bank satisfying the requirements of
clause (c) of this definition, having a term of not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (f) securities with maturities of one (1) year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (g) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (c) of this definition; or
(h) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition.
“Change in Control” means (a) any transaction or event as a result of which
Guarantor ceases to own, directly or indirectly, beneficially or of record, more
than 50% of the voting stock of Seller, (b) the sale, transfer, or other
disposition of all or substantially all of Seller’s assets or Property
(excluding any such action taken in connection with any securitization or
financing transaction or routine sales of Servicing Rights, Mortgage Loans or
REO Properties, in whole or in part, or any other transaction permitted under
the Program Documents) or all or substantially all of Guarantor’s other assets,
as applicable, or (c) the consummation of a merger or consolidation of Seller or
Guarantor with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s equity outstanding immediately after such merger, consolidation or such
other reorganization is owned by persons who were not equityholders of the
Seller or Guarantor, or an Affiliate or a Subsidiary of the Seller or Guarantor,
as applicable, immediately prior to such merger, consolidation or other
reorganization.


- 5 -

--------------------------------------------------------------------------------





“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Purchaser (or any Affiliate thereof)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Account” means the following account established by RMS in
accordance with Section 16(e) for the benefit of Purchaser, Account Number:
9854825156, ABA: #121000248.
“Collection Account Control Agreement” means that certain Deposit Account
Control Agreement, dated September 29, 2015, but effective as of October 15,
2015, by and among Sutton, RMS and Bank, as amended by that certain Joinder and
Amendment No. 1 to Deposit Account Control Agreement and as the same may be
further amended, restated, modified or supplemented from time to time.
“Committed Amount” has the meaning assigned thereto in the Pricing Side Letter.
“Confirmation” has the meaning assigned thereto in Section 4 hereof.
“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
“Converted REO Property” means an REO Property that results from the foreclosure
of any Mortgage Loan that was a Purchased Asset, or transfer of the related
Mortgaged Property in lieu of foreclosure or other transfer of such real
property, and (i) which is titled in the name of the REO Subsidiary and (ii)
with respect to which such REO Property has satisfied the conditions of
Section 3(j)(iv).
“Custodial Agreement” means that certain Custodial Agreement, dated September,
29, 2015 (but effective as of the Effective Date), among RMS, Sutton, REO
Subsidiary, Agent and Custodian, entered into in connection with this Agreement,
as the same may be amended, restated, modified or supplemented from time to
time.
“Custodian” means Deutsche Bank National Trust Company, and its successors and
permitted assigns.
“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.
“Default Rate” has the meaning assigned thereto in the Pricing Side Letter.
“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.
“Economic and Trade Sanctions and Anti-Terrorism Laws” means any laws relating
to terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering, or bribery, all as amended, supplemented or replaced from time
to time.
“Effective Date” means October 15, 2015.
“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered


- 6 -

--------------------------------------------------------------------------------





written notice for all purposes hereof (except when a request or notice by its
terms requires execution).
“Eligible Asset” means any Eligible Mortgage Loan or the REO Asset.
“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B to the Agreement in all material
respects, (ii) was, at origination and while in a Ginnie Mae Security, in Strict
Compliance with the eligibility requirements of the Ginnie Mae Program,
(iii) contains all required documents in the Mortgage File without exceptions
unless otherwise waived by the Purchaser or permitted below, (iv) meets each of
the applicable Additional Eligible Loan Criteria and (v) is identified on the
Seller Mortgage Loan Schedule.
“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.
“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.
“Event of Default” has the meaning assigned thereto in Section 17 hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
“Foreign Purchaser” has the meaning assigned thereto in Section 8(d).
“Foreclosure Date” has the meaning assigned thereto in Section 3(j)(iv).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.
“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program described in the applicable Ginnie Mae Guide.
“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.


- 7 -

--------------------------------------------------------------------------------





“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans.
“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller or any of its Subsidiaries or any of their Property.
“Guarantor” means Walter Investment Management Corp.
“Guaranty” means the Amended and Restated Guaranty of Guarantor in favor of
Purchaser, dated as of May 22, 2017, as the same may be amended, supplemented or
otherwise modified from time to time.
“HECM Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA
and for which no insurance claim payments have been made by FHA, (b) is a Ginnie
Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae Security, (d) is a
home equity conversion Mortgage Loan secured by a first lien, and (e) includes
all payments made to or on behalf of the related borrower(s) under the related
Mortgage Note.
“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by RMS with a counterparty reasonably acceptable to Agent, in each
case with respect to the Mortgage Loans.
“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Ginnie Mae.
“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and all other proceeds
as defined in Section 9‑102(a)(64) of the Uniform Commercial Code and all other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance).
“Indebtedness” means, with respect to any Person as of any date of
determination: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person); (b)
obligations to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable and paid within ninety (90) days
of the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit; (g)
indebtedness of


- 8 -

--------------------------------------------------------------------------------





others guaranteed on a recourse or partial recourse basis by such Person; (h)
all obligations incurred in connection with the acquisition or carrying of fixed
assets; (i) indebtedness of general partnerships of which such Person is a
general partner; and (j) any other known or contingent liabilities of such
Person.
“Indemnified Party” has the meaning assigned thereto in Section 21(a).
“Initial Fee” has the meaning assigned thereto in the Pricing Side Letter.
“Initial REO Properties” has the meaning assigned thereto in Section 3(j)(ii).
“Initial REO Transfer Date” has the meaning assigned thereto in Section
3(j)(ii).
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for Eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“LLC Agreement” means the limited liability company agreement of the REO
Subsidiary entered into by RMS as sole member, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
“Margin Call” has the meaning assigned thereto in Section 7(b) hereof.
“Margin Deficit” has the meaning assigned thereto in Section 7(b) hereof.
“Market Value” means, with respect to any Purchased Asset and as of any date of
determination, (i) the value ascribed to a Purchased Asset (which in the case of
the REO Asset, is based on the value ascribed to the REO Properties) by Agent in
its sole discretion, exercising good faith and using methodology and parameters
customarily used by Agent to value similar assets, as may be as marked to market
daily, and (ii) zero, with respect to (x) any Mortgage Loan that is a Purchased
Asset but is not an Eligible Mortgage Loan or (y) any REO Property for which
Seller has failed to fulfill the requirements of Section 3(j)(ii)(B) (with
respect to the Initial REO Properties) or 3(j)(iii)(B) (with respect to all
other REO Properties), as applicable.
“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance or Property of such Person, including the insolvency of such Person.
“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Servicer, Guarantor or any of their respective Affiliates; (b) a
material impairment of the ability of Seller, Servicer, Guarantor or any of
their respective Affiliates that is a party to any Program Document to perform
under any Program Document to which it is a party; (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Program
Document against Seller, Servicer, Guarantor or any of their respective
Affiliates that is a party to any Program


- 9 -

--------------------------------------------------------------------------------





Document; (d) a material adverse effect on the Market Value of the Purchased
Assets; or (e) a material adverse effect on the Approvals of RMS.
“Maturity Date” means May 21, 2018.
“Maximum Aggregate Purchase Price” means an amount equal to the sum of the
Committed Amount and the Uncommitted Amount.
“Maximum Time on Facility” means for each Eligible Mortgage Loan or REO
Property, the 364 day period of time, commencing with the related date an
Eligible Asset became subject to a Transaction hereunder.
“Membership Certificate” means a physical certificate evidencing a 100%
beneficial ownership interest in the REO Subsidiary, which shall be registered
in the name of Barclays until such certificate is repurchased from Barclays by
RMS.
“Monthly Payment Date” means the fifth (5th) Business Day of each calendar month
beginning with November 6, 2015.
“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.
“Mortgage File” has the meaning assigned thereto in the Custodial Agreement.
“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
“Mortgage Loan” means a HECM Buyout Loan.
“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.
“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Nominee” shall mean RMS or any other Person that executes a nominee agreement,
whereby REO Subsidiary agrees that the nominee will hold legal title to Eligible
Mortgage Loans owned by REO Subsidiary and such nominee agrees that REO
Subsidiary will remain the beneficial owner of such Mortgage Loans, in form and
substance acceptable to the Purchaser, so long as such nominee is approved in
writing by the Purchaser in its sole discretion.
“Non-Utilization Fee” has the meaning assigned thereto in the Pricing Side
Letter.
“Nonrecourse Debt” means an obligation for borrowed money secured by a lien on
any property owned by a Person, with respect to which obligation the Person has
not assumed or become liable for the payment thereof.


- 10 -

--------------------------------------------------------------------------------





“Notice Date” has the meaning assigned thereto in Section 3(c) hereof.
“Obligations” means (a) all amounts due and payable by Seller to Purchaser in
connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post‑petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchaser arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchaser or on
behalf of Purchaser pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchaser and/or Agent
of their rights under the Program Documents, including without limitation,
reasonable attorneys’ fees and disbursements and court costs; and (d) all of
Seller’s indemnity obligations to Purchaser and Agent pursuant to the Program
Documents.
“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“OFAC Lists” has the meaning ascribed to it in Section 37(b).
"Original Agreement" has the meaning ascribed to it in Section 1.
“Originator” means RMS or any other third party originator as mutually agreed
upon by Agent and Seller.
“Other Taxes” has the meaning assigned thereto in Section 8(b).
“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting stock of RMS.
“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.
“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Rate) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(e) herein for the actual number of days elapsed during the applicable
Accrual Period on a 360‑day basis.
“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.
“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset, an amount equal to the sum of (i) LIBOR
plus (ii) the Applicable Margin.


- 11 -

--------------------------------------------------------------------------------





“Pricing Side Letter” means that certain Amended and Restated Pricing Side
Letter, dated as of May 22, 2017, among each Seller, Purchaser and Agent,
entered into in connection with this Agreement, as the same may be amended,
modified or supplemented from time to time.
“Principal Balance” means (i) with respect to Eligible Mortgage Loans, the
unpaid principal balance of such Mortgage Loan and (ii) with respect to the REO
Asset, the value ascribed to the related REO Properties (including the value of
any related HUD claim) by Agent in its sole discretion, exercising good faith
and using methodology and parameters customarily used by Agent to value similar
assets, as may be as marked to market daily.
“Program Documents” means this Agreement, the Pricing Side Letter, the Guaranty,
the Custodial Agreement, the Collection Account Control Agreement, any
assignment of Hedge Instrument, the Verification Agent Letter, any Backup
Servicer Agreement and all other agreements, documents and instruments entered
into by Seller on the one hand, and the Purchaser or one of its Affiliates (or
Custodian on its behalf) and/or Agent or one of its Affiliates on the other, in
connection herewith or therewith with respect to the transactions contemplated
hereunder or thereunder and all amendments, restatements, modifications or
supplements thereto.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to Purchaser or Purchaser’s designee (or, in
the case of REO Properties transferred to the REO Subsidiary, resulting in an
increase of value to the REO Asset) hereunder.
“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by a Seller to Purchaser or Purchaser’s designee (or, in
the case of REO Properties, transferred to the REO Subsidiary, resulting in an
increase of value to the REO Asset) on a Purchase Date (which includes a
mutually negotiated premium allocable to the portion of the related Purchased
Assets that constitutes the related Servicing Rights), which shall (unless
otherwise agreed to by the Seller and the Purchaser) be equal to (A) in the case
of Eligible Mortgage Loans, the lesser of (i) 100% of the Principal Balance of
such Purchased Assets as of any date of determination and (ii) the product of
the applicable Purchase Price Percentage multiplied by the Market Value of such
Purchased Assets as of such date of determination or (B) in the case of the REO
Asset, the product of the applicable Purchase Price Percentage multiplied by the
sum of (x) the Market Value of the REO Asset and (y) the aggregate of HUD claims
proceeds for all REO Properties.
“Purchase Price Percentage” has the meaning assigned thereto in the Pricing Side
Letter.
“Purchased Assets” means each Eligible Mortgage Loan subject to a Transaction
and the REO Asset.
“Purchased Items” means the right, title and interest of the Seller in, under
and to the following, whether now existing or hereafter acquired: (i) the
Mortgage Loans subject to a Transaction, (ii) the Servicing Rights related to
the Mortgage Loans subject to a Transaction, (iii) Seller’s rights under any
related Hedge Instruments to the extent related to the Mortgage Loans subject to
a Transaction, (iv) such other Property, rights, titles or interest as are
specified on the related Seller Mortgage Loan Schedule that are related to the
Mortgage Loans subject to a Transaction, (v) rights to payment under all
mortgage guarantees and insurance relating to the individual Mortgage Loans
subject to a Transaction (issued by governmental agencies or otherwise) or the
related Mortgaged Property and any mortgage insurance certificate or other
document evidencing such mortgage guarantees or insurance and all claims and
payments related to the Mortgage Loans subject to a Transaction, (vi) all
guarantees or other support for the Mortgage Loans


- 12 -

--------------------------------------------------------------------------------





subject to a Transaction, (vii) all rights to Income (including all sale
proceeds and all other proceeds as defined in Section 9-102(a)(64) of the
Uniform Commercial Code and all other collections and distributions thereon
(including, without limitation, any proceeds received in respect of mortgage
insurance)) and the rights to enforce such payments arising from the Mortgage
Loans subject to a Transaction and any other contract rights, payments, rights
to payment (including payments of interest or finance charges) with respect
thereto and all rights to proceeds as defined in Section 9-102(a)(64) of the
Uniform Commercial Code, (viii) the REO Asset (with respect to RMS as a Seller
only) and the REO Property File with respect to any REO Property held by the REO
Subsidiary, (ix) with respect to RMS as a Seller only, the Collection Account
and all amounts on deposit therein, (x) all Additional Purchased Mortgage Loans,
(xi) all “accounts,” “deposit accounts,” “securities accounts,” “chattel paper,”
“deposit accounts,” “documents,” “general intangibles,” “instruments,”
“investment property,” and “securities accounts,” relating to the foregoing as
each of those terms is defined in the Uniform Commercial Code and all cash and
Cash Equivalents and all other products and proceeds relating to or constituting
any or all of the foregoing, (xii) any purchase agreements or other agreements
or contracts relating to or constituting any or all of the foregoing, (xiii) any
other collateral pledged or otherwise relating to any or all of the foregoing,
together with all files, material documents, instruments, surveys (if
available), certificates, correspondence, appraisals, computer records, computer
storage media, accounting records and other books and records relating to the
foregoing, (xiv) any rights retained by RMS in any Mortgage Loans that it
transfers to the REO Subsidiary and (xv) any and all replacements,
substitutions, distributions on, or proceeds with respect to, any of the
foregoing. The term “Purchased Assets” with respect to any Transaction at any
time also shall include Additional Purchased Mortgage Loans delivered pursuant
to Section 7(b) hereof.
“Purchaser” has the meaning set forth in the preamble hereof.
“Purchaser’s Wire Instructions” has the meaning set forth in the Pricing Side
Letter.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, (i) with respect to the REO
Asset, the Membership Certificate, the related REO Property File, and any other
instruments necessary to document such REO Asset, and (ii) with respect to the
other Purchased Assets, the Mortgage Notes, any Mortgages, the Mortgage Files,
the Servicing Files, and any other instruments necessary to document or service
such Purchased Asset, including, without limitation, the complete payment and
modification history of such Purchased Asset.
“REO Asset” means the Membership Certificate, so long as the related limited
liability company agreement provides that such Membership Certificate is a
“Certificated Security” as defined in Article 8 of the Uniform Commercial Code.
“REO Deed” means, with respect to each REO Property, the instrument or document
required by the law of the jurisdiction in which the REO Property is located to
convey fee title.
“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith, in each case which is acquired by or transferred to the REO
Subsidiary or held by RMS.
“REO Property File” means (i) the original REO Deed with evidence of recording
of any deed evidencing the ownership of the related REO Property by the REO
Subsidiary and (ii) the


- 13 -

--------------------------------------------------------------------------------





original or a copy of title insurance policy for the REO Property, an ALTA
lender’s title insurance policy or a title commitment.
“REO Subsidiary” means RMS REO BRC, LLC, the special purpose Subsidiary of RMS
formed to hold Eligible Mortgage Loans and REO Property related to foreclosures
of HECM Buyout Loans.
“REO Subsidiary Schedule of Assets” means an electronic schedule of assets,
identifying the REO Properties currently owned by the REO Subsidiary, whereupon
delivery of such schedule, Seller designates which items have been added to or
removed from such schedule as compared to the version of such schedule most
recently provided by Seller.
“Repurchase Date” means, with respect to any Transaction, the earliest of
(i) the Termination Date, (ii)  if Seller provides both written notice to the
Purchaser requesting a repurchase of such Transaction and the Repurchase Price,
at or prior to 12:00 noon (New York City time) on any date, such date, (iii) if
Seller provides written notice to the Purchaser requesting a repurchase of such
Transaction after 12:00 noon (New York City time) on any date, the next Business
Day following delivery of such notice, and (iv) upon receipt of proceeds from an
appraisal-based claim from HUD.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Purchaser or Purchaser’s designee to related Seller, which
will be determined in each case as the sum of: (i) any portion of the Purchase
Price not yet repaid to Purchaser, and in the case of the REO Asset, such unpaid
portion of the Purchase Price attributable to the REO Property subject to
removal from the REO Subsidiary, (ii) the Price Differential accrued and unpaid
thereon except as set forth in Section 3(e) and (iii) Breakage Costs, if any,
and (iv) any accrued and unpaid fees or expenses or indemnity amounts and any
other outstanding amounts owing and invoiced under the Program Documents from
related Seller to Purchaser.
“Request for Release of Documents” means the Request for Release of Documents
set forth as Annex 5 of the Custodial Agreement.
“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Reverse Mortgage Segment” is the reverse mortgage segment of the Guarantor
related to Seller, as described in the Guarantor’s most recently filed Form 10-Q
or Form 10-K.
“Reverse Segment Adjusted EBITDA” is, for the Reverse Mortgage Segment, income
(loss) before income taxes, amortization of servicing rights and other fair
value adjustments, interest expense on corporate debt, depreciation and
amortization, goodwill impairment, if any, estimated settlements and costs for
certain legal and regulatory matters, share-based compensation expense, fair
value to cash adjustments for reverse loans, and select other cash and non-cash
adjustments primarily certain non-recurring costs, the net provision for the
repurchase of loans sold, non-cash interest income, severance, gain or loss on
extinguishment of debt, interest income on unrestricted cash and cash
equivalents, the net impact of the non-residual trusts, the provision for loan
losses, residual trust cash flows, transaction and integration costs and
servicing fee economics. Reverse Segment Adjusted EBITDA includes both cash and
non-cash gains from mortgage loan origination


- 14 -

--------------------------------------------------------------------------------





activities, and excludes the impact of fair value option accounting on certain
assets and liabilities and includes cash generated from reverse mortgage
origination activities. Reverse Segment Adjusted EBITDA may also include other
adjustments, as applicable based upon facts and circumstances, consistent with
the intent of providing investors a supplemental means of evaluating our
operating performance.
“SEC” has the meaning ascribed thereto in Section 35.
“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.
“Securitization Entity” means (i) any Person other than Seller (whether or not a
Subsidiary of Seller) established for the purpose of issuing asset-backed or
mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities), (ii)
any special purpose Subsidiary established for the purpose of selling,
depositing or contributing assets into a Person described in clause (i) or
holding securities in any related Securitization Entity, regardless of whether
such person is an issuer of securities; provided that such Person is not an
obligor with respect to any Indebtedness of Seller and (iii) any special purpose
Subsidiary of Seller formed exclusively for the purpose of satisfying the
requirements of any credit enhancement or support agreements and regardless of
whether such Subsidiary is an issuer of securities.
“Seller” has the meaning set forth in the preamble hereof.
“Seller Mortgage Loan Schedule” means the list of Eligible Mortgage Loans
proposed to be purchased by Purchaser, in the form of Exhibit H hereto, that
will be delivered in an excel spreadsheet format by or on behalf of Seller to
Agent, the Purchaser and Custodian and attached by the Custodian to the related
Trust Receipt.
“Seller’s Wire Instructions” has the meaning assigned thereto in the Pricing
Side Letter.
“Separateness Covenants” means the covenants listed in Section 2.06 of the LLC
Agreement.
“Servicer” means Reverse Mortgage Solutions, Inc., or any other servicer
approved by Agent in its sole discretion, which may be RMS.
“Servicer Termination Event” means:
(a)    Servicer fails to service the Mortgage Loans in accordance with Accepted
Servicing Practices and Servicer fails to correct such failure after receiving
written notice of such failure;
(b)    Servicer fails to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan; or
(c)    Servicer fails to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified.
“Servicing File” means with respect to each Mortgage Loan or REO Property, the
file retained by Seller or REO Subsidiary or its respective designee consisting
of all documents that a prudent originator and servicer would include (including
copies of the Mortgage File), all documents necessary to document and service
the Mortgage Loans and REO Properties and any and all documents required to be
delivered in connection with any transfer of servicing pursuant to the Program
Documents.


- 15 -

--------------------------------------------------------------------------------





“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.
“Servicing Rights” means contractual, possessory or other rights of RMS or any
other Person to administer or service a Mortgage Loan or to possess the
Servicing File.
“Servicing Term” has the meaning assigned thereto in Section 16(b).
“Stable Balance Fee” has the meaning assigned thereto in the Pricing Side
Letter.
“Strict Compliance” means compliance of RMS and the Mortgage Loans with the
requirements of the Agency Guide or the FHA regulations and guidelines, as
applicable.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Tangible Net Worth” means for any Person as of any date of determination, (i)
the net worth of Seller on a consolidated basis determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill but excluding originated and purchased mortgage servicing rights) and
any and all advances to, investments in and receivables held from Affiliates
(other than with respect to the Seller and Subsidiaries of the Seller).
“Taxes” has the meaning assigned thereto in Section 8(a).
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the day on which the Seller or the Guarantor merges with or consolidates into
another entity or any other corporate reorganization and thereafter (a) the
surviving entity fails to assume all the obligations of Seller under this
Agreement or the Guarantor under the Guaranty, as applicable, or (b) the
creditworthiness of the surviving entity is materially weaker, in the Agent’s
sole and good faith discretion, than that of Seller or the Guarantor, as
applicable, immediately prior to such merger or consolidation, (iii) the day on
which, due to a Change in Law, it becomes unlawful for a party to this Agreement
to perform its obligations to make payment or deliver or to receive payment or
delivery with respect to the Transactions or to otherwise comply with the
material terms of this Agreement; (iv) failure of Seller to operate or conduct
its respective business operations or any material portion thereof in the
ordinary course, or any other material adverse change in Seller’s business
operations or financial condition, which, in Agent’s sole discretion,
constitutes a material impairment of Seller’s ability to perform its obligations
under this Agreement or any other related document; (v) upon five (5) Business
Days’ prior written notice from Seller to the Purchaser following the occurrence
of a Change in Law that increases one or more of the Purchaser’s costs (as
further described in Section 3(g) hereof); (vi) at the option of Purchaser, the
occurrence of an Event of Default under this Agreement after the expiration of
any applicable grace period; and (vii) at the option of Purchaser, the effective
date of any event described in Section 14(p) or Section 14(r).
“Transaction” has the meaning assigned thereto in Section 1.


- 16 -

--------------------------------------------------------------------------------





“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and the Purchaser, which is deemed to be
delivered to Purchaser in accordance with Section 3(c) herein.
“Trust Receipt” has the meaning assigned thereto in the Custodial Agreement.
“Uncommitted Amount” has the meaning assigned thereto in the Pricing Side
Letter.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
“Verification Agent” means an entity appointed by the Agent to perform specific
services with respect to the Eligible Mortgage Loans, or its successors and
assigns.
“Verification Agent Letter” means the agreement pursuant to which the
Verification Agent performs services with respect to the Eligible Mortgage
Loans.
“Warehouse Lender” means any lender providing financing to RMS for the purpose
of warehousing, originating or purchasing a Mortgage Loan (including but not
limited to purchasers under repurchase agreements), which lender has a security
interest in such Mortgage Loan to be purchased by Purchaser.
“Warehouse Lender’s Release” means a letter, in the form of Exhibit E, from a
Warehouse Lender to Purchaser, unconditionally releasing all of Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
(b)    Interpretation.
Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by Agent or has been timely cured. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and


- 17 -

--------------------------------------------------------------------------------





including.” This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied. References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of Seller.
Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Purchaser, the Purchaser or an authorized officer of Purchaser as
required by this Agreement is conclusive in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.
A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchaser and/or Agent under
the terms of this Agreement, the relevant document shall be provided in writing
or printed form unless Purchaser and/or Agent requests otherwise.
This Agreement is the result of negotiations among, and has been reviewed by
counsel to, the Purchaser, Agent and Seller, and is the product of all parties.
In the interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, the Purchaser and Agent may
give or withhold, or give conditionally, approvals and consents and may form
opinions and make determinations in their absolute sole discretion. Except as
specifically required herein, any requirement of good faith, discretion or
judgment by the Purchaser or Agent shall not be construed to require the
Purchaser to request or await receipt of information or documentation not
immediately available from or with respect to Seller, any other Person or the
Purchased Assets themselves.
3.
THE TRANSACTIONS

(a)    It is acknowledged and agreed that, notwithstanding any other provision
of this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and neither
Purchaser shall have any obligation to enter into any Transactions hereunder
with respect to the Uncommitted Amount. All purchases of Eligible Assets
hereunder shall be first deemed committed up to the Committed Amount and then
the remainder, if any, shall be deemed uncommitted up the Uncommitted Amount.
(b)    Subject to the terms and conditions of the Program Documents, the
Purchaser may enter into Transactions; provided, that the Aggregate MRA Purchase
Price shall not exceed, as of any date of determination, the Maximum Aggregate
Purchase Price.
(c)    Unless otherwise agreed, Seller shall request that Purchaser enter into a
Transaction with respect to any Eligible Mortgage Loan by delivering to the
indicated required parties (each, a “Required Recipient”) the required delivery
items (each, a “Required Delivery Item”) set forth in the table below by the
corresponding required delivery time (the “Required Delivery Time”), and such
Transaction shall occur no later than the corresponding required purchase time
(the “Required Purchase Time”):


- 18 -

--------------------------------------------------------------------------------





Purchased Asset Type
Required Delivery Items
Required Delivery Time
Required Recipient
Required Purchase Time
Eligible Mortgage Loan
Seller Mortgage Loan Schedule
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser, Agent and Custodian
No later than 5:00 p.m. (New York City time) on the requested Purchase Date
The complete Mortgage Files to Custodian for each Mortgage Loan subject to such
Transaction
Custodian

The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”. By submitting a Seller Mortgage Loan Schedule, Seller hereby
agrees that it shall be deemed to have made all of the representations and
warranties set forth in the form of Transaction Notice attached as Exhibit C
hereto.
(d)    Upon Seller’s request to enter into a Transaction pursuant to
Section 3(c) and assuming all conditions precedent set forth in this Section 3
and in Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Purchaser shall, in the case of a Transaction with respect to the Committed
Amount, and may, in its sole discretion, in the case of a Transaction with
respect to the Uncommitted Amount, purchase the Eligible Mortgage Loans included
in the related Seller Mortgage Loan Schedule by transferring the Purchase Price
(net of any unpaid Initial Fee, Transaction Fees or any other unpaid fees and
expense then due and payable by Seller to the Purchaser pursuant to this
Agreement) in accordance with Seller’s Wire Instructions or as otherwise
provided. Seller acknowledges and agrees that the Purchase Price includes a
mutually negotiated premium allocable to the portion of the Purchased Items that
constitutes the related Servicing Rights.
(e)    On the related Price Differential Determination Date, Agent shall
calculate the Price Differential for each outstanding Transaction payable on the
Monthly Payment Date utilizing the Pricing Rate. Not less than two (2) Business
Days prior to each Monthly Payment Date, Agent shall provide RMS (with a copy to
REO Subsidiary) with an invoice for the amount of the Price Differential due and
payable with respect to all outstanding Transactions, setting forth the
calculations thereof in reasonable detail and all accrued fees and expenses then
due and owing to the Purchaser from each Seller. On the earliest of (1) the
Monthly Payment Date or (2) the Termination Date, each Seller shall pay to the
Purchaser the Price Differential then due and payable by it for (x) all
outstanding related Transactions and (y) Purchased Assets for which the
Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(f) during the prior calendar month.
(f)    With respect to a Transaction, upon the earliest of (1) the Repurchase
Date and (2) the Termination Date, Seller shall pay to the Purchaser the related
Repurchase Price (other than the related accrued Price Differential) together
with any other Obligations then due and payable, and shall repurchase all
Purchased Assets then subject to such Transaction. The Repurchase Price shall be
transferred directly to the Purchaser, as set forth in Section 6.
(g)    If Agent determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on either Purchaser’s capital or on the capital of
any Affiliate of either Purchaser under this Agreement as a consequence of such
Change in Law or change in accounting rules (it being understood that


- 19 -

--------------------------------------------------------------------------------





Purchaser will make such determination consistent with those made with respect
to similar borrowers or sellers under similar credit or repurchase agreements),
then from time to time Seller will compensate the Purchaser or Purchaser’s
Affiliate, as applicable, for such reduced rate of return suffered as a
consequence of such Change in Law or change in accounting rules on terms similar
to those imposed by the Purchaser. Further, if due to the introduction of, any
change in, or the compliance by either Purchaser with (i) any eurocurrency
reserve requirement, or (ii) the interpretation of any law, regulation or any
guideline or request from any central bank or other Governmental Authority
whether or not having the force of law, there shall be an increase in the cost
to the Purchaser or any Affiliate of Purchaser in engaging in the present or any
future Transactions (it being understood that Purchaser will make the foregoing
determinations consistent with those made with respect to similar borrowers or
sellers under similar credit or repurchase agreements), then Seller shall, from
time to time and upon demand by the Purchaser, compensate the Purchaser or
Purchaser’s Affiliate for such increased costs, and such amounts shall be deemed
a part of the Obligations hereunder. The Purchaser shall provide Seller with
notice as to any such Change in Law, change in accounting rules or change in
compliance promptly following Purchaser’s receipt of actual knowledge thereof.
(h)    Following the date on which RMS requests and receives term funding from
Purchaser, Seller shall indemnify the Purchaser and hold the Purchaser harmless
from any losses, costs and/or expenses that the Purchaser may sustain or incur
as a result of terminating any Transaction on or before a Repurchase Date
arising from the reemployment of funds obtained by the Purchaser hereunder or
from actual out-of-pocket fees and expenses payable to terminate the deposits
from which such funds were obtained (“Breakage Costs”). The Agent shall deliver
to Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in such detail as determined in good faith by the Purchaser to be
adequate, it being agreed that such statement and the method of its calculation
shall be adequate and shall be conclusive and binding upon Seller, absent
manifest error. The provisions of this Section 3(h) shall survive termination of
this Agreement.
(i)    If on any Business Day Agent determines (which determination shall be
conclusive absent manifest error) (a) that adequate and reasonable means do not
exist for ascertaining LIBOR; or (b) that LIBOR will not adequately and fairly
reflect the cost to the Purchaser of entering into or maintaining outstanding
Transactions; or (c) that it has become unlawful for it to honor its obligation
to enter into or maintain outstanding Transactions hereunder using LIBOR, then
Agent shall give notice thereof to Seller by telephone, facsimile, or other
electronic means as promptly as practicable thereafter and, until Agent notifies
Seller that the circumstances giving rise to such notice no longer exist, the
Pricing Rate included in any Confirmation with respect to new Transactions and
in any calculation of the Price Differential with respect to outstanding
Transactions will be determined, subject to the timely approval of Seller after
receipt of notice of such revised rate, at a rate per annum that the Purchaser
determine in its reasonable discretion adequately reflects the cost to the
Purchaser of making or maintaining such Transactions.
(j)    REO Property.
(i)    RMS has taken all actions necessary to fully establish the REO
Subsidiary, including, but without limitation, filing a certificate of formation
with the applicable state and executing the LLC Agreement.
(ii)    Seller (A) has transferred certain REO Properties unrelated to Mortgage
Loans that are Purchased Assets (the “Initial REO Properties”) to the REO
Subsidiary and shall


- 20 -

--------------------------------------------------------------------------------





promptly transfer the REO Asset along with written notice of the Transaction in
the form of an REO Subsidiary Schedule of Assets to the Purchaser and Custodian
and has transferred to the Custodian electronic copies of the applicable REO
Deeds (such date, the “Initial REO Transfer Date”) and (B) (x) subject to any
applicable redemption period, has delivered to the Purchaser evidence, as
described in clause (iv) hereof, that Seller has caused the REO Deed to be sent
for recording in the applicable office of the applicable jurisdiction and (y)
has transferred to the Custodian the related REO Property File as the documents
contained in therein come into existence.
(iii)    At any time subsequent to the initial Transaction that a Mortgage Loan
that is a Purchased Asset is foreclosed upon, (A) the record title in such
Mortgage Loan shall promptly be vested in and retained by the Nominee, and
Seller shall transfer to the Custodian an electronic copy of the related REO
Deed (such date, the “Foreclosure Date”) and (B) Seller shall (x) subject to any
applicable redemption period, promptly deliver to Purchaser evidence, as
described in clause (iv) hereof, that Seller has caused the REO Deed to be sent
for recording in the applicable office of the applicable jurisdiction and (y)
promptly transfer to the Custodian the related REO Property File as the
documents contained in therein come into existence; but, with respect items
related to insurance, no more than twenty (20) days, and with respect to items
related to the REO Deed, no more than forty-five (45) days, in each case from
the Foreclosure Date, unless otherwise agreed to by Purchaser or Agent; provided
that if Seller fails to deliver such evidence provided in (x) and (y) of this
clause (iii) within the applicable time periods, the related REO Property shall
have a Market Value of zero.
(iv)    For purposes of this Agreement, a Mortgage Loan that is a Purchased
Asset shall be deemed to have converted into an REO Property upon the earliest
to occur of the following: (A) an REO Deed shall have been received in the name
of the REO Subsidiary with respect to the Mortgaged Property related to such
Mortgage Loan; (B) the REO Subsidiary shall have received a receipt or other
written acknowledgment acceptable to Purchaser from the filing clerk evidencing
the submission for filing of an REO Deed with respect to the Mortgaged Property
related to such Mortgage Loan, (C) the REO Subsidiary shall have received a
receipt issued by a Governmental Authority evidencing the REO Subsidiary’s right
to receive the REO Deed for the Mortgaged Property related to such Mortgage Loan
or (D) Purchaser shall have received such other evidence of the REO Subsidiary’s
interest in such Converted REO Property acceptable to Purchaser in its
reasonable discretion.
(v)    On any Foreclosure Date, a Transaction shall be deemed to occur with
respect to the Converted REO Property, and the Repurchase Price with respect to
such Mortgage Loan shall be reduced to zero and such Repurchase Price shall be
accounted for in determining the Purchase Price of such Converted REO Property.
A Transaction Notice shall not be required for any such deemed Transaction to
occur; however, Seller shall provide prompt written notice in the form of an REO
Subsidiary Schedule of Assets to Purchaser and Custodian upon such deemed
conversion.
(vi)    Pursuant to that certain Flow Assignment Agreement, dated as of the date
of the Original Agreement, between REO Subsidiary and RMS, RMS may from time to
time assign certain Eligible Mortgage Loans subject to a Transaction to REO
Subsidiary. Upon the assignment of any such Eligible Mortgage Loan to REO
Subsidiary, RMS and REO


- 21 -

--------------------------------------------------------------------------------





Subsidiary shall provide notice thereof to the Purchaser and deliver to the
Purchaser an updated Seller Mortgage Loan Schedule showing updated ownership of
Eligible Mortgage Loans subject to a Transaction. Thereafter, all obligations
with respect to such Eligible Mortgage Loans (including without limitation those
in Sections 3(e) and (f)) shall be obligations of REO Subsidiary. To the extent
that an Eligible Mortgage Loan subject to a Transaction is transferred to REO
Subsidiary, the value of the REO Asset shall be deemed not to increase by the
Purchase Price of such Eligible Mortgage Loans; however any such Eligible
Mortgage Loan will retain the Purchase Price assigned to it when it became
subject to a Transaction.
(vii)    Notwithstanding any of the foregoing, if a Mortgagor shall resume
payments on any Eligible Mortgage Loans held by the REO Subsidiary, the parties
hereto agree that the REO Subsidiary shall immediately assign such Eligible
Mortgage Loans to RMS and provide notice thereof to the Custodian and the
Purchaser (in the case of the Purchaser, along with an updated Seller Mortgage
Loan Schedule showing updated ownership of Eligible Mortgage Loans subject to a
Transaction).
4.
CONFIRMATION

In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to the Purchaser and applicable Seller
and shall specify such terms, including, without limitation, the Purchase Date,
the Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Seller Mortgage Loan
Schedule, together with this Agreement, shall constitute conclusive evidence of
the terms agreed to between the applicable Purchaser and the applicable Seller
with respect to the Transaction to which the Confirmation relates. In the event
of any conflict between this Agreement and a Confirmation, the terms of the
Confirmation shall control with respect to the related Transaction.
5.
[RESERVED]

6.
PAYMENT AND TRANSFER

Unless otherwise agreed by Seller and the Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to the Purchaser all
payments required to be made by it to the Purchaser hereunder or under any other
Program Document in accordance with wire instructions provided by the Purchaser.
Any payments received by Purchaser after 4:00 p.m. (New York City time) shall be
applied on the next succeeding Business Day.
7.
MARGIN MAINTENANCE

(a)    Agent shall determine the Market Value of the Purchased Assets on a daily
basis as determined by Agent in its sole discretion on exercising good faith.
(b)    If, as of any date of determination, the lesser of (a) 100% of the
Principal Balance of all Purchased Assets then subject to all Transactions and
(b) the aggregate Market Value of all related Purchased Assets subject to all
Transactions, taking into account the cash then on deposit in the Collection
Account, multiplied by the applicable Purchase Price Percentage is less than the
Repurchase Price (excluding accrued Price Differential) for all such
Transactions (a “Margin Deficit”), then Agent may, by notice to RMS (as such
notice is more particularly set forth below, a “Margin Call”), require RMS to
transfer to the Purchaser or Purchaser’s designee cash or, at Purchaser’s option
(and provided RMS has additional Eligible Mortgage Loans), additional Eligible


- 22 -

--------------------------------------------------------------------------------





Mortgage Loans to Purchaser (“Additional Purchased Mortgage Loans”) to cure the
Margin Deficit; provided that Purchaser shall not provide notice of a Margin
Call to RMS until the Margin Deficit equals or exceeds $500,000. If the Agent
delivers a Margin Call to RMS on or prior to 11:00 a.m. (New York City time) on
any Business Day, then RMS shall transfer cash or Additional Purchased Mortgage
Loans to the Purchaser or Purchaser’s designee no later than 5:00 p.m. (New York
City time) on the same Business Day. In the event the Agent delivers a Margin
Call to RMS after 11:00 a.m. (New York City time) on any Business Day, RMS shall
be required to transfer cash or Additional Purchased Mortgage Loans to the
Purchaser or Purchaser’s designee no later than 12:00 noon (New York City time)
on the next succeeding Business Day.
(c)    Any cash transferred to the Purchaser or Purchaser’s designee pursuant to
Section 16(f)(ii)(B) herein shall reduce the Repurchase Price of the related
Transactions.
(d)    The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of Purchaser to do so at a later date. Seller and
the Purchaser agree that a failure or delay by Purchaser to exercise its rights
hereunder shall not limit or waive Purchaser’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.
(e)    For the avoidance of doubt, it is hereby understood and agreed that RMS
shall be responsible for satisfying any Margin Deficit existing as a result of
any reduction of the Principal Balance of any Purchased Asset pursuant to any
action by any bankruptcy court.
8.
TAXES; TAX TREATMENT

(a)    All payments made by Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
(A) taxes imposed on or measured by net income (however denominated), branch
profits taxes or franchise taxes imposed by the United States or a state or a
foreign jurisdiction under the laws of which Purchaser is organized, where
Purchaser’s applicable lending office is located, or with respect to which
Purchaser has a present or former connection (other than any connection arising
from executing, delivering, being party to, engaging in any transaction pursuant
to, performing its obligations under or enforcing any Program Document), or any
political subdivision thereof or (B) taxes imposed under FATCA (collectively,
such non-excluded taxes are hereinafter called “Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due. If Seller
is required by law or regulation to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding, (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due, (c) deliver to the
Purchaser, promptly, original tax receipts and other evidence satisfactory to
the Purchaser of the payment when due of the full amount of such Taxes; and (d)
except as otherwise expressly provided in Section 8(d) below, pay to the
Purchaser such additional amounts (including all Taxes imposed by any
Governmental Authority on such additional amounts) as may be necessary so that
the Purchaser receives, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.
(b)    In addition, Seller agrees to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes,


- 23 -

--------------------------------------------------------------------------------





transfer taxes and similar fees) imposed by any taxing authority that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement except such taxes imposed with
respect to an assignment as a result of a present or former connection between
Purchaser and the jurisdiction imposing such taxes (other than connections
arising from Purchaser having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Program Document, or sold or assigned any Purchased Asset or Program Document)
(“Other Taxes”).
(c)    Seller shall indemnify the Purchaser for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 8, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided, that the Purchaser shall have provided Seller with
evidence, reasonably satisfactory to the Seller, of payment of Taxes or Other
Taxes, as the case may be.
(d)    Any Purchaser that is either (i) not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) not
otherwise treated as a “United States person” under the Code (a “Foreign
Purchaser”) shall provide Seller and Agent with original properly completed and
duly executed United States Internal Revenue Service (“IRS”) Forms W-8BEN-E or
W-8ECI or any successor form prescribed by the IRS (or IRS Form W-8IMY, with IRS
Form W-8BEN-E or W-8ECI attached), certifying that such Person is either (1)
entitled to benefits under an income tax treaty to which the United States is a
party which eliminates United States withholding tax under sections 1441 through
1442 of the Code on payments to it or (2) otherwise fully exempt from United
States withholding tax under sections 1441 through 1442 of the Code on payments
to it or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States in either case, on or prior to the date upon which each such Foreign
Purchaser becomes Purchaser. Each Foreign Purchaser will resubmit the
appropriate form eliminating withholding tax on payments to it on the earliest
of (A) the third anniversary of the prior submission, or (B) on or before the
expiration of thirty (30) days after there is a “change in circumstances” with
respect to such Person as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D).
For any period with respect to which the Foreign Purchaser has failed to provide
Seller and Agent with the appropriate form or other relevant document as
expressly required under this Section 8(d) (unless such failure is due to a
change in treaty, law, or regulation occurring subsequent to the date on which a
form originally was required to be provided under the first sentence of this
Section 8(d) or except to the extent that, pursuant to this Section 8, amounts
payable with respect to such taxes were payable to Purchaser’s assignor
immediately before Purchaser became a party hereto) such Person shall not be
entitled to “gross-up” of Taxes under Section 8(a) or indemnification under
Section 8(c) with respect to Taxes imposed by the United States which are
imposed because of such failure; provided, however, that should a Foreign
Purchaser, which is otherwise exempt from a withholding tax, become subject to
Taxes because of its failure to deliver a form required hereunder, Seller shall,
at no cost or expense to Seller, take such steps as such Foreign Purchaser shall
reasonably request to assist such Foreign Purchaser to recover such Taxes. Upon
the execution of this Agreement, the Purchaser that is a “United States person”
within the meaning of the Code shall deliver to Seller a duly executed original
of Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by Seller as will enable
Seller to determine whether or not Purchaser is subject to backup withholding or


- 24 -

--------------------------------------------------------------------------------





information reporting requirements. Unless Seller has received such forms or
other documents or information as required by this Section 8(d) to establish
Purchaser’s exception from backup withholding tax, Seller shall not be required
to pay additional sums or indemnify Purchaser for any backup amount withheld.
(e)    If a payment made to Purchaser under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if Agent or Purchaser
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), Purchaser shall deliver to Seller at the time or times prescribed
by law and at such time or times reasonably requested by Seller such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 8(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(f)    Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 8 shall survive the termination of this Agreement. Nothing contained in
this Section 8 shall require Purchaser to make available any of its tax returns
or other information that they deem to be confidential or proprietary.
(g)    Each party to this Agreement acknowledges that it is its intent solely
for purposes of U.S. federal and relevant state and local income and franchise
taxes to treat each Transaction as indebtedness of the Seller that is secured by
the Purchased Items and Purchased Assets and that the Purchased Items and
Purchased Assets are owned by Seller in the absence of an Event of Default by
the Seller. All parties to this Agreement agree to such treatment and agree to
take no action inconsistent with this treatment, unless otherwise required by
law.
9.
SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a)    Seller and the Purchaser intend that (other than for tax and accounting
purposes) the Transactions hereunder be sales to Purchaser of the Purchased
Assets and not loans from Purchaser to Seller secured by the Purchased Assets.
However, in order to preserve Purchaser’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants to the Purchaser a first priority security
interest in the Purchased Assets and Purchased Items. Seller acknowledges and
agrees that its rights with respect to the Purchased Assets and Purchased Items
are and shall continue to be at all times junior and subordinate to the rights
of the Purchaser hereunder. This Agreement is not intended to, and does not,
novate the Original Agreement and Seller reaffirms that the existing security
interest created by the Original Agreement and the Program Documents, as
applicable, is and remains in full force and effect.
(b)    Seller hereby irrevocably constitutes and appoints the Purchaser and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Purchaser’s discretion, to file such financing statement or statements
relating to the Purchased Items or Purchased Assets as the Purchaser at its
option may deem appropriate, and if an Event of Default shall have occurred and
be continuing, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish


- 25 -

--------------------------------------------------------------------------------





the purposes of this Agreement, and, without limiting the generality of the
foregoing, Seller hereby gives the Purchaser the power and right, on behalf of
Seller, without assent by, but with notice to, Seller, to do the following if an
Event of Default shall have occurred and be continuing and the Purchaser has
elected to exercise its remedies pursuant to Section 18 hereof:
(i)    in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Items or Purchased Assets and to file any claim or to take any other action or
initiate and maintain any appropriate proceeding in any appropriate court of law
or equity or otherwise deemed appropriate by the Purchaser for the purpose of
collecting any and all such moneys due with respect to any Purchased Items or
Purchased Assets whenever payable;
(ii)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items or Purchased Assets;
(iii)    (A) to direct any party liable for any payment under any Purchased
Items or Purchased Assets to make payment of any and all moneys due or to become
due thereunder directly to Purchaser or as Purchaser shall direct, (B) in the
name of Seller, or in its own name, or otherwise as appropriate, to directly
send or cause the applicable servicer to send “hello” letters, “goodbye” letters
in the form of Exhibit D, and Section 404 Notices; (C) to ask or demand for,
collect, receive payment of and receipt for any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Purchased Items or Purchased Assets; (D) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Purchased Items or Purchased Assets; (E) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Items or Purchased Assets or any proceeds
thereof and to enforce any other right in respect of any Purchased Items or
Purchased Assets; (F) to defend any suit, action or proceeding brought against
Seller with respect to any Purchased Items or Purchased Assets; (G) to settle,
compromise or adjust any suit, action or proceeding described in
clause (F) above and, in connection therewith, to give such discharges or
releases as Purchaser may deem appropriate; and (H) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Purchased Items or Purchased Assets as fully and completely as though the
Purchaser were the absolute owner thereof for all purposes, and to do, at the
Purchaser’s option and Seller’s expense, at any time, and from time to time, all
acts and things that Purchaser deems necessary to protect, preserve or realize
upon the Purchased Items or Purchased Assets and Purchaser’s Liens thereon and
to effect the intent of this Agreement, all as fully and effectively as Seller
might do.


Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller also authorizes the Purchaser, from time to time if an Event of Default
shall have occurred and be continuing, to execute any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Purchased
Assets in connection with any sale provided for in Section 18 hereof.
The powers conferred on the Purchaser hereunder are solely to protect
Purchaser’s interests in the Purchased Items and Purchased Assets and shall not
impose any duty upon it to exercise any


- 26 -

--------------------------------------------------------------------------------





such powers. The Purchaser shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither
Purchaser nor any of its officers, directors, employees or agents shall be
responsible to Seller for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.
(c)    Voting Rights. Subject to this Section, after the occurrence of an Event
of Default that has not been waived or cured, Purchaser, as the holder of the
Membership Certificate, shall exercise all voting and member rights with respect
to the REO Subsidiary membership interests. Prior to the occurrence of an Event
of Default that has not been waived or cured, RMS shall exercise all voting
rights with respect to the REO Subsidiary membership interests.
(d)    Delivery of Access Termination Notice. The Purchaser hereby acknowledges
and agrees that, with respect to the Collection Account, it shall not deliver an
Access Termination Notice (as defined in the Collection Account Control
Agreement) unless an Event of Default has occurred.
10.
CONDITIONS PRECEDENT

(a)    As conditions precedent to the effectiveness of this Agreement, Purchaser
shall have received (or waived in writing) on or before the Effective Date
(except as otherwise noted below) each of the following, in form and substance
satisfactory to Purchaser and duly executed by each party thereto (as
applicable):
(i)    Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;
(ii)    Certificates of an officer of each of RMS, REO Subsidiary and Guarantor
attaching certified copies of RMS’s, REO Subsidiary’s and Guarantor’s respective
consents or charter, bylaws and corporate resolutions, as applicable, approving
the Program Documents and Transactions thereunder (either specifically or by
general resolution), and all documents evidencing other necessary corporate
action or governmental approvals as may be required in connection with the
Program Documents;
(iii)    A certified copy of a good standing certificate from the jurisdiction
of organization of each of RMS, REO Subsidiary and Guarantor, dated as of no
earlier than the date which is ten (10) Business Days prior to the Purchase Date
with respect to the initial Transaction hereunder;
(iv)    An incumbency certificate of the secretary of each of RMS, REO
Subsidiary and Guarantor certifying the names, true signatures and titles of
RMS’s, REO Subsidiary’s and Guarantor’s representatives who are, if applicable,
duly authorized to request Transactions hereunder and to execute the Program
Documents and the other documents to be delivered thereunder;
(v)    An opinion of RMS’s counsel (including RMS’s in-house counsel) as to such
matters as Purchaser or Agent may reasonably request (including, without
limitation, with respect to Purchaser’s first priority lien on and perfected
security interest in the Purchased Assets and Purchased Items, a no material
litigation, non-contravention, enforceability and corporate opinion with respect
to RMS and REO Subsidiary, an opinion with respect to the inapplicability of the
Investment Company Act to RMS, the REO Subsidiary and Guarantor, an opinion that
this Agreement constitutes a “repurchase agreement” and a “securities contract”
within the meaning of the Bankruptcy Code and an opinion that no Transaction
constitutes an avoidable transfer under Section 546(f) of the Bankruptcy Code,
each in form and substance acceptable to Purchaser and Agent); provided, that
RMS’s in-house counsel


- 27 -

--------------------------------------------------------------------------------





shall be permitted to provide only the no material litigation, non-contravention
and corporate opinions;1 


_______________________________
1 NTD: Subject to ongoing discussion by RMS and its outside counsel. As
discussed, this condition precedent can be satisfied by fresh opinions by RMS
and its outside counsel or by bring down and reliance letters with respect to
the previously delivered opinions. The opinion or bring down and reliance letter
delivered by the General Counsel of RMS may only be used to satisfy the material
litigation, non-contravention and corporate opinion requirement with respect to
RMS. The fresh opinions or bring down and reliance letters delivered must cover
the same scope of opinions as delivered at the initial closing, must permit
reliance by Barclays Bank PLC, as purchaser and must bring down the opinions
provided therein through the closing date of this amendment and restatement.






(vi)    RMS shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents, including without limitation, the Initial Fee and any
Transaction Fees then due and owing pursuant to Section 2 of the Pricing Side
Letter, and any fees due and owing to the Verification Agent, in each case, in
immediately available funds, and without deduction, set-off or counterclaim;
(vii)    A copy of the insurance policies required by Section 14(q) of this
Agreement;
(viii)    Evidence that all other actions necessary to perfect and protect
Purchaser’s interest in the Purchased Assets and Purchased Items have been
taken, including, without limitation, the establishment of the Collection
Account, and duly completed and filed Uniform Commercial Code financing
statements acceptable to Purchaser and covering the Purchased Items and
Purchased Assets on Form UCC1;
(ix)    Purchaser and/or Agent shall have completed the initial due diligence
review pursuant to Section 36, and such review shall be satisfactory to
Purchaser and Agent in their sole discretion;
(x)    Reserved.
(xi)    Any other documents reasonably requested by Purchaser or Agent.
(b)    As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions shall have been satisfied (or
waived in writing):
(i)    Purchaser or Purchaser’s designee shall have received (or waived in
writing) on or before the Purchase Date with respect to Eligible Assets that are
to be the subject of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to the Purchaser
and (if applicable) duly executed:
(A)
Seller shall have paid to the Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to the Purchaser in accordance with
the Program Documents in immediately available funds, and without deduction,
set-off or counterclaim;

(B)
The Seller Mortgage Loan Schedule with respect to such Purchased Assets,
delivered pursuant to Section 3(c);

(C)
Such certificates, customary opinions of counsel or other documents as the
Purchaser or Agent may reasonably request; provided that such opinions of
counsel shall not be required routinely in connection with each Transaction but
shall only be required from time to time as



- 28 -

--------------------------------------------------------------------------------





deemed necessary by the Purchaser in its commercially reasonable judgment;
provided further that Seller may provide such opinions of counsel or other
documents to Purchaser within ten (10) Business Days following such Purchase
Date;
(D)
Seller shall have paid to the Purchaser and the Purchaser shall have received
the Transaction Fees in respect of such Transaction then due and owing pursuant
to Section 2 of the Pricing Side Letter, in immediately available funds, and
without deduction, set-off or counterclaim;

(E)
(x) With respect to an Eligible Asset that is an Eligible Mortgage Loan, an
original Trust Receipt executed by the Custodian without exceptions; and (y)
with respect to an Eligible Asset that is the REO Asset, a Custodian Loan
Transmission (as defined in the Custodial Agreement) from the Custodian
identifying that the Custodian has received an electronic copy of the REO Deeds
relating to the REO Properties transferred to or obtained by the REO Subsidiary;

(F)
[reserved];

(G)
[reserved];

(H)
[reserved];

(I)
A duly executed Warehouse Lender’s Release from any Warehouse Lender (including
any party that has a precautionary security interest in a Mortgage Loan) having
a security interest in any Mortgage Loans, substantially in the form of
Exhibit E, addressed to the Purchaser and Agent, releasing any and all of its
right, title and interest in, to and under such Mortgage Loan (including,
without limitation, any security interest that such secured party or secured
party’s agent may have by virtue of its possession, custody or control thereof)
and, to the extent applicable, has filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Mortgage Loan, and each such Warehouse Lender’s Release and Uniform
Commercial Code termination statement has been delivered to the Purchaser and
Agent prior to such Transaction and to the Custodian as part of the Mortgage
File;

(J)
The Purchaser shall have received the Non-Utilization Fee or Stable Balance Fee,
as applicable, then due and owing pursuant to Section 2 of the Pricing Side
Letter in immediately available funds, and without deduction, set-off or
counterclaim; provided that Purchaser may, in its sole discretion, net any
unpaid Non-Utilization Fee or Stable Balance Fee, as applicable, from the
proceeds of any Purchase Price paid by Purchaser to a Seller; and

(K)
evidence that such Mortgage Loan is fully insured by FHA.

(ii)    No Default or Event of Default shall have occurred and be continuing;
(iii)    The Purchaser shall not have determined that the introduction of or a
change in any Requirement of Law or in the interpretation or administration of
any requirement of


- 29 -

--------------------------------------------------------------------------------





law applicable to the Purchaser has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for the Purchaser to enter
into Transactions with the applicable Pricing Rate;
(iv)    Both immediately prior to the related Transaction and also after giving
effect thereto and to the intended use thereof, all representations and
warranties in the Program Documents shall be true and correct on the date of
such Transaction (with the same force and effect as if made on such date) and
Seller is in compliance with the terms and conditions of the Program Documents,
other than as may be expressly waived by the Purchaser;
(v)    The then Aggregate MRA Purchase Price when added to the Purchase Price
for the requested Transaction, shall not exceed, as of any date of
determination, the Maximum Aggregate Purchase Price;
(vi)    The Purchase Price for the requested Transaction shall not be less than
$1,000,000 unless otherwise agreed;
(vii)    Satisfaction of any conditions precedent to the initial Transaction as
set forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;
(viii)    The Purchaser shall have determined that all actions necessary to
establish or maintain the Purchaser’s perfected security interest in the
Purchased Assets and Purchased Items have been taken;
(ix)    The Purchaser or the Purchaser’s designee shall have received any other
documents reasonably requested by the Purchaser;
(x)    There is no Margin Deficit at the time immediately prior to entering into
a new Transaction (other than a Margin Deficit that will be cured
contemporaneous with such Transaction in accordance with the provisions of
Section 7 hereof);
(xi)    To the Seller’s and the Purchaser’s knowledge, the FHA continues to hold
permanent indefinite authority to obtain funds directly from the United States
Treasury without additional congressional approval;
(xii)    None of the following shall have occurred and/or be continuing (it
being understood that the Purchaser will make the following determinations
consistent with those made with respect to similar borrowers or sellers under
similar credit or repurchase agreements):
(A)
an event or events shall have occurred in the good faith determination of the
Purchaser resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in the Purchaser
not being able to finance Eligible Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(B)
an event or events shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in the Purchaser not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or



- 30 -

--------------------------------------------------------------------------------





(C)
there shall have occurred a material adverse change in the financial condition
of the Purchaser which affects (or can reasonably be expected to affect)
materially and adversely the ability of the Purchaser to fund its obligations
under this Agreement.

(xiii)    If the Verification Agent is terminated by the Agent, or resigns, the
selection and approval by the Agent of a successor Verification Agent (such
approval not to be unreasonably withheld or delayed) and the assumption of the
Verification Agent’s duties by such successor verification agent shall have
become effective within forty-five (45) days of such termination or resignation.
11.
RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset or REO Property pursuant
to Section 3(f) hereof, unless a Margin Deficit or a Default shall have occurred
and be continuing: (a) the Purchaser shall be deemed to have terminated any
security interest that Purchaser may have in such Purchased Asset and Purchased
Item or, in the case of the REO Asset, the REO Property subject to repurchase,
(b) all of the Purchaser’s right, title and interest in such Purchased Asset or,
in the case of the REO Asset, the REO Property subject to repurchase, shall
automatically transfer to RMS, and (c) with respect to such Purchased Asset, the
Purchaser shall or shall direct Custodian to release such Purchased Asset to
Seller. Except as set forth in Sections 15 and 16(f)(ii), Seller shall give at
least two (2) Business Days’ prior written notice to the Purchaser if such
repurchase shall occur on any date other than the Repurchase Date. In the case
of the REO Asset, Purchaser shall assign the REO Asset to RMS upon a repurchase
of the REO Asset.
If such a Margin Deficit is applicable, the Purchaser shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.
12.
RELIANCE

With respect to any Transaction, the Purchaser may conclusively rely upon, and
shall incur no liability to Seller in acting upon, any request or other
communication that the Purchaser reasonably believe to have been given or made
by a person authorized to enter into a Transaction on Seller’s behalf.
13.
REPRESENTATIONS AND WARRANTIES

Each Seller hereby represents and warrants to the Purchaser and Agent, and shall
on and as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to the Purchaser and Agent that:
(a)Due Organization, Qualification, Power, Authority and Due Authorization. (w)
It is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (x) it has qualified to do business in
each jurisdiction in which it is legally required to do so, (y) it has the power
and authority under its certificate of incorporation, bylaws (or, in the case of
the REO Subsidiary, its certificate of formation and the LLC Agreement) and
applicable law to enter into this Agreement and the Program Documents and to
perform all acts contemplated hereby and thereby or in connection herewith and
therewith and (z) this Agreement and the Program Documents and the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action and do not require any additional approvals or consents or
other action by, or any notice to or filing with, any Person other than any that
have heretofore been obtained, given or made.


- 31 -

--------------------------------------------------------------------------------





(b)    Noncontravention. The consummation of the transactions contemplated by
this Agreement and Program Documents are in the ordinary course of business of
Seller and will not conflict with, result in the breach of or violate any
provision of the charter, by-laws, certification of formation or limited
liability company agreement (as applicable) of RMS or REO Subsidiary or result
in the breach of any provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under, any agreement,
indenture, loan or credit agreement or other instrument to which RMS or REO
Subsidiary, the Purchased Assets or any of RMS’s or REO Subsidiary’s Property is
or may be subject to, or result in the violation of any law, rule, regulation,
order, judgment or decree to which RMS or REO Subsidiary, the Purchased Assets
or Seller’s or REO Subsidiary’s Property is subject. Without limiting the
generality of the foregoing, the consummation of the Transactions will not
violate any policy, regulation or guideline of the FHA or result in the voiding
or reduction of the FHA insurance in respect of any Mortgage Loan or REO
Property, and such FHA insurance is in full force and effect or shall be in full
force and effect as required by the Agency Guide.
(c)    Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s knowledge, threatened against or affecting RMS or
REO Subsidiary (or, to Seller’s knowledge, any basis therefor) wherein an
unfavorable decision, ruling or finding would adversely affect the validity or
enforceability of this Agreement, the Program Documents or any material
agreement or instrument to which RMS or REO Subsidiary is a party and which is
used or contemplated for use in the consummation of the transactions
contemplated hereby, would adversely affect the proceedings of RMS or REO
Subsidiary in connection herewith or would or could materially and adversely
affect RMS’s or REO Subsidiary’s ability to carry out its obligations hereunder.
(d)    Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller in connection with this Agreement
is and will be legal, valid, binding and subsisting obligations of Seller,
enforceable in accordance with their respective terms, except that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(B) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
(e)    Financial Statements. The financial statements of RMS, copies of which
have been furnished to the Purchaser and Agent, and the Guarantor, copies of
which are publicly available, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of RMS as of the dates
and for the periods indicated and (iii) have been prepared in accordance with
GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year‑end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Change with respect to
RMS. Except as disclosed in such financial statements or pursuant to
Section 14(i) hereof, RMS is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change with respect to Seller.
(f)    Accuracy of Information. Neither this Agreement nor any representations
and warranties or information relating to Seller that Seller has delivered or
caused to be delivered to the Purchaser or Agent, including, but not limited to,
all documents related to this Agreement, the Program Documents or Seller’s or
Guarantor’s financial statements (when taken as a whole),


- 32 -

--------------------------------------------------------------------------------





contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements made therein or herein in light of the
circumstances under which they were made, not materially misleading. Since the
furnishing of such documents or information, there has been no change, nor any
development or event involving a prospective change that would render any of
such documents or information untrue or misleading in any material respect.
(g)    No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non‑governmental Person, is
required in connection with the execution, delivery and performance by Seller of
this Agreement or any other Program Document, other than any that have
heretofore been obtained, given or made.
(h)    Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by RMS or REO Subsidiary in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, would result in a
Material Adverse Effect.
(i)    Solvency. Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to each such Transaction, Seller will not
be left with an unreasonably small amount of capital with which to engage in its
business. Seller does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature. Seller is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets.
(j)    Fraudulent Conveyance. The amount of consideration being received by
Seller in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or the Purchaser.
(k)    Investment Company Act Compliance. Neither RMS nor any of its
Subsidiaries (including the REO Subsidiary) is required to be registered as an
“investment company” as defined under the Investment Company Act or is an entity
“controlled by” an entity required to be registered as an “investment company”
as defined under the Investment Company Act. REO Subsidiary (i) is not required
to register under the Investment Company Act based upon the exemption provided
by Section 3(c)(5)(C) of the Investment Company Act (although other exemptions
or exclusions may be applicable), and (ii) is not a “covered fund” within the
meaning of the final regulations issued December 10, 2013, implementing Section
619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
commonly known as the “Volcker Rule”.
(l)    Taxes. Each of RMS and REO Subsidiary has timely filed all federal and
state tax returns that are required to be filed by it and has paid all taxes,
including any assessments received by it, to the extent that such taxes have
become due (other than for taxes that are being contested in good faith and for
which it has established adequate reserves). Any taxes, fees and other
governmental charges payable by Seller in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.


- 33 -

--------------------------------------------------------------------------------





(m)    Additional Representations. With respect to each Eligible Mortgage Loan
to be sold hereunder by Seller to Purchaser, Seller hereby makes all of the
applicable representations and warranties set forth in Exhibit B as of the date
the related Mortgage File is delivered to Purchaser or the Custodian with
respect to the Eligible Mortgage Loans and continuously while such Eligible
Mortgage Loan is subject to a Transaction. Further, as of each Purchase Date,
Seller shall be deemed to have represented and warranted in like manner that
Seller has no knowledge that any such representation or warranty may have ceased
to be true in a material respect as of such date, except as otherwise stated in
a written notice to the Purchaser, any such exception to identify the applicable
representation or warranty and specify in reasonable detail the related
knowledge of Seller.
(n)    No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for the Purchaser, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement; provided, that if Seller has dealt with any broker,
investment banker, agent, or other person, except for the Purchaser, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement, such commission or compensation
shall have been paid in full by Seller.
(o)    Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in the REO Asset or any individual Mortgage Loan or
REO Property subject to a Transaction to any person other than any sale,
assignment, transfer, pledge or hypothecation that is released in conjunction
with the sale to Purchaser or REO Subsidiary hereunder, and upon delivery of a
Purchased Asset to Purchaser, Purchaser will be the sole owner thereof (other
than for tax and accounting purposes), free and clear of any lien, claim or
encumbrance other than those arising under this Agreement.
(p)    Approvals. RMS has all requisite Approvals and RMS shall have provided
evidence, satisfactory to the Purchaser and Agent, that RMS’s Approvals are in
good standing.
(q)    Custodian. The Custodian is not an Affiliate of Seller.
(r)    No Adverse Actions. RMS has not received from the Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle the Agency to
terminate, suspend, sanction or levy penalties against RMS, or a notice from the
Agency, HUD or FHA indicating any adverse fact or circumstance in respect of RMS
which the Agent reasonably determines may entitle the Agency, HUD or FHA, as the
case may be, to revoke any Approval or otherwise terminate, suspend RMS as an
Agency approved issuer or servicer, or with respect to which such adverse fact
or circumstance has caused any of the Agency, HUD or FHA, as the case may be, to
terminate RMS, without any subsequent rescission thereof in such notice.
(s)    Affiliated Parties. Seller is not an Affiliate of the Custodian or any
other party to a Program Document hereunder other than the Guarantor and the
other Seller.
(t)    REO Subsidiary. The Membership Certificate represents 100% of the
beneficial ownership of the REO Subsidiary, and the REO Subsidiary continues to
hold legal title to all REO Property related to foreclosures of HECM Buyout
Loans that are subject to a Transaction.
The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to the Purchaser and shall continue for so long
as the Purchased Assets are subject to this Agreement.
14.
COVENANTS OF SELLER



- 34 -

--------------------------------------------------------------------------------





Each Seller hereby covenants and agrees with the Purchaser and Agent as follows
as to itself:
(a)    Defense of Title. Seller warrants and will defend the right, title and
interest of Purchaser in and to all Purchased Assets against all adverse claims
and demands.
(b)    No Amendment or Compromise. Other than as contemplated by the Program
Documents, none of Seller or those acting on Seller’s behalf shall amend,
modify, or waive any term or condition of, or settle or compromise any claim in
respect of, any item of the Purchased Assets (other than any curtailments
imposed by HUD), any related rights or any of the Program Documents without the
prior written consent of the Purchaser and Agent, unless such amendment or
modification does not (i) affect the amount or timing of any payment of
principal or interest payable with respect to a Purchased Asset, extend its
scheduled maturity date, modify its interest rate, or constitute a cancellation
or discharge of its outstanding principal balance or (ii) materially and
adversely affect the security afforded by the real property, furnishings,
fixtures, or equipment securing the Purchased Asset. Notwithstanding the
foregoing, the Seller may amend, modify or waive any term or condition of the
individual Mortgage Loans in accordance with Accepted Servicing Practices and
the Agency Guide; provided, that Seller shall promptly notify the Purchaser and
Agent of any amendment, modification or waiver that causes any Mortgage Loan to
cease to be an Eligible Mortgage Loan.
(c)    No Assignment; No Liens. Seller shall not sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in, or Lien on or otherwise encumber
(except pursuant to the Program Documents) any of the Purchased Assets or
Purchased Items or any interest therein, provided that this Section 14(c) shall
not prevent any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents.
Seller shall not sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or grant, create, incur, assume or permit to exist any
Lien with respect to any of the Purchased Assets, the Mortgage Notes or any
Property related thereto, including but not limited to the related Mortgages
securing such Mortgage Notes and the proceeds of the Mortgage Notes, unless such
Liens are the subject of an intercreditor agreement in form and substance
satisfactory to the Agent, other than: (A) assignments to, and Liens granted to,
the Purchaser herein or under the Program Documents; (B) Liens in connection
with deposits or pledges to secure payment of worker’s compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the seller or any subsidiary; (C) liens
for taxes, fees, assessments, and governmental charges not delinquent or which
are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP; (D)
encumbrances consisting of zoning regulations, easements, rights of way, survey
exceptions and other similar restrictions on the use of real property and minor
irregularities in title thereto which do not materially impair their use in
operation of its business; (E) Liens in connection with hedging arrangements;
and (F) any other Lien approved by Agent in its sole discretion.
(d)    No Economic Interest. Neither Seller nor any affiliate thereof will
acquire any economic interest in or obligation with respect to any Purchased
Asset that is a Mortgage Loan except for record title to the Mortgage relating
to such Purchased Asset and the right and obligation to repurchase the Mortgage
Loan hereunder.


- 35 -

--------------------------------------------------------------------------------





(e)    Preservation of Purchased Assets. Seller shall take all actions necessary
or, in the opinion of the Purchaser, desirable, to preserve the Purchased Assets
and Purchased Items so that they remain subject to a first priority perfected
security interest hereunder and deliver evidence that such actions have been
taken, including, without limitation, duly completed and filed Uniform
Commercial Code financing statements on Form UCC1. Without limiting the
foregoing, Seller will comply with all applicable laws, rules, regulations and
other laws of any Governmental Authority applicable to Seller relating to the
Purchased Items and Purchased Assets and cause the Purchased Items and Purchased
Assets to comply with all applicable laws, rules, regulations and other laws of
any such Governmental Authority. Seller will not allow any default to occur for
which Seller is responsible under any Purchased Items, Purchased Assets or any
Program Documents and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Items or Purchased Assets or the
Program Documents.
(f)    Maintenance of Papers, Records and Files.
(i)    Seller shall maintain all Records relating to the Purchased Assets not in
the possession of Custodian or released in accordance with the Custodial
Agreement in good and complete condition in accordance with industry practices
and preserve them against loss. Seller shall collect and maintain or cause to be
collected and maintained all such Records in accordance with industry custom and
practice, and all such Records shall be in the Purchaser’s or Custodian’s
possession unless the Purchaser otherwise approves in writing. Seller will not
cause or authorize any such papers, records or files that are an original or an
only copy to leave Custodian’s possession, except for individual items removed
in connection with servicing a specific Mortgage Loan, in which event Seller
will obtain or cause to be obtained a receipt from the Custodian for any such
paper, record or file, or as otherwise permitted under the Custodial Agreement.
(ii)    For so long as either Purchaser has an interest in or Lien on any
Purchased Asset, Seller will hold or cause to be held all related Records for
the sole benefit of the Purchaser.
(iii)    Upon reasonable advance notice from Custodian, Agent or the Purchaser,
Seller shall (x) make any and all such Records available to Custodian or Agent
for examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its independent certified public accounts; provided, however, Seller
shall be permitted to participate in such discussions with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Seller with its independent certified public accountants.
(g)    Financial Statements and Other Information; Financial Covenants.
(i)    Seller shall keep or cause to be kept in reasonable detail books and
records setting forth an account of its assets and business and, as applicable,
shall clearly reflect therein the transfer of Purchased Assets to the Purchaser.
Seller or Guarantor, as applicable, shall furnish or cause to be furnished to
the Purchaser and Agent the following:
(A)
Financial Statements.

(1)    As soon as is practicable, but in any event within ninety (90) days after
the end of each fiscal year of RMS, the consolidated audited balance sheets of
each of RMS and Guarantor and their respective consolidated Subsidiaries, which
will be in conformity with GAAP, and the related consolidated audited statements


- 36 -

--------------------------------------------------------------------------------





of comprehensive income and changes in stockholders’ equity showing the
financial condition of RMS and Guarantor and their respective consolidated
Subsidiaries as of the close of such fiscal year and the results of operations
during such year, and consolidated audited statements of cash flows, as of the
close of such fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the preceding year. The foregoing consolidated
financial statements are to be reported on by, and to carry the unqualified
report (acceptable in form and content to the Purchaser and Agent) of, an
independent public accountant of national standing acceptable to the Purchaser
and Agent and are to be accompanied by a letter of management in form and
substance acceptable to the Purchaser and Agent;
(2)    As soon as is practicable, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
RMS and Guarantor, consolidated unaudited balance sheets and consolidated
statements of comprehensive income and changes in stockholders’ equity and
unaudited statement of cash flows, all to be in a form acceptable to the
Purchaser and Agent, showing the financial condition and results of operations
of RMS and Guarantor and their respective consolidated Subsidiaries, each on a
consolidated basis as of the end of each such quarter and for the then elapsed
portion of the fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(or in the case of the balance sheet, as of the end of the previous fiscal year,
and in the case of the statement of stockholders’ equity, no comparative
disclosure), certified by a financial officer of RMS or Guarantor (acceptable to
the Purchaser and Agent), as applicable, as presenting fairly the financial
position and results of operations of RMS and Guarantor and their respective
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;
(3)    As soon as is practicable, but in any event within forty-five (45) days
after the end of each of the first two months of a fiscal quarter, consolidated
unaudited balance sheets and consolidated statements of comprehensive income,
all to be in a form acceptable to the Purchaser and Agent, showing the financial
condition and results of operations of RMS and its consolidated Subsidiaries on
a consolidated basis as of the end of each such month and for the then elapsed
portion of the fiscal year, certified by a financial officer of RMS (acceptable
to the Purchaser and Agent) as presenting fairly the financial position and
results of operations of RMS and its consolidated Subsidiaries and as having
been prepared in accordance with GAAP consistently applied, in each case,
subject to normal year-end audit adjustments;
(4)    [RESERVED];
(5)    Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by RMS or Guarantor or their
respective consolidated Subsidiaries in a general mailing to their respective
stockholders and of all reports and other material (including copies of all
registration statements under the Securities Act of 1933, as amended) filed by
any of them with any securities exchange or with the SEC or any governmental
authority succeeding to any or all of the functions of the SEC; provided,
however, that this clause (5) is


- 37 -

--------------------------------------------------------------------------------





deemed to be satisfied by RMS arranging for the Purchaser to receive automatic
email notifications from Guarantor with respect to such items;
(6)    Promptly upon becoming available, copies of any press releases issued by
RMS and copies of any annual and quarterly financial reports that RMS or
Guarantor may be required to file with the SEC or any federal banking agency, or
any report which RMS may be required to file with the SEC or any federal banking
agency containing such financial statements, and other information concerning
RMS’s or Guarantor’s business and affairs as is required to be included in such
reports in accordance with the rules and regulations of the SEC or such federal
banking agency as may be promulgated from time to time; provided, however, that
this clause (6) is deemed to be satisfied by RMS arranging for the Purchaser to
receive automatic email notifications from Guarantor with respect to such items;
and
(7)    Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of the Seller or Guarantor or their respective consolidated Subsidiaries as the
Purchaser may reasonably request.
(B)
[RESERVED].

(C)
Other Information. Upon the request of the Purchaser or Agent, such other
information or reports as the Purchaser or Agent may from time to time
reasonably request.

(ii)    RMS, on a consolidated basis, shall comply with the following financial
covenants:
(A)
RMS shall maintain a Tangible Net Worth of not less than $100,000,000.

(B)
At all times RMS shall have unrestricted cash and Cash Equivalents in an amount
of not less than $20,000,000.

(C)
At no time shall the ratio of RMS’s Indebtedness (excluding non-recourse
Indebtedness or any home equity conversion mortgage-backed security obligations)
to Tangible Net Worth exceed 8:1.

(D)
As of each fiscal quarter end, the Reverse Segment Adjusted EBITDA, for the
prior two consecutive fiscal quarters shall be greater than $1.00; provided,
however, notwithstanding anything herein, any breach of this clause (D) shall
not be considered an Event of Default, but each will result in a reduction in
each Purchase Price Percentage of two (2) percentage points.

(iii)    Certifications. Seller shall execute and deliver a certification
substantially in the form of Exhibit A attached hereto (i) within forty-five
(45) days after the end of each of the first two calendar months of each fiscal
quarter of RMS, (ii) within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of RMS and (iii) within ninety
(90) days after the end of each fiscal year of RMS.
(h)    Agency Reporting. RMS shall comply with the applicable reporting
requirements of the Agency Guide and HUD.


- 38 -

--------------------------------------------------------------------------------





(i)    Notice of Material Events. Seller shall promptly inform the Purchaser and
Agent in writing of any of the following:
(i)    any Default, Event of Default by Seller or any other Person (other than
Purchaser or Purchaser’s Affiliates) of any material obligation under any
Program Document, or the occurrence or existence of any event or circumstance
that Seller reasonably expects will with the passage of time become a Default,
Event of Default by Seller or any other Person;
(ii)    any material reduction in the insurance coverage of RMS as required to
be maintained pursuant to Section 14(q) hereof, or any other Person pursuant to
any Program Document, with copy of evidence of same attached;
(iii)    the commencement of, or any determination in, any litigation,
investigation (to the extent notice may be given), proceeding, sanctions or
suspension between Seller or Guarantor, on the one hand, and any Governmental
Authority (or any other Person, but only with respect to material litigation),
on the other which, in any case, could reasonably be expected to have a Material
Adverse Effect with respect to the Seller;
(iv)    any change in accounting policies or financial reporting practices of
Seller which could reasonably be expected to have a Material Adverse Effect;
(v)    any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting in either a Material Adverse Change or a
Material Adverse Effect with respect to Seller;
(vi)    [RESERVED];
(vii)    any financial covenants a Seller becomes subject to or any change or
modification to, or waiver of compliance with, any financial covenants Seller is
obligated to comply with, in any case, under any repurchase agreement or other
warehouse financing related to new origination mortgage loans, provided notice
shall only be required if (A) such financial covenant is more favorable to the
Purchaser than the financial covenant(s) set forth in this Agreement,
considering the definitions and calculation of the financial covenant(s) for
which notice and analysis is sought, or (B) a substantially similar financial
covenant is not set forth in this Agreement;
(viii)    upon Seller becoming aware of any penalties, sanctions or charges
levied, or threatened to be levied (which in the case of any penalties,
sanctions or charges of a monetary nature, the amount of any such penalty,
sanction or charge is material), against Seller or any change or threatened
change in Approval status, or the commencement of any non-routine audit,
investigation (to the extent notice may be given concerning any such audit or
investigation), or the institution of any action or the threat of institution of
any action against Seller by any Agency, or any supervisory or regulatory
Governmental Authority (including, but not limited to HUD and FHA) supervising
or regulating the origination or servicing of mortgage loans by, or the issuer
status of, Seller, notice of which is permitted to be given by Seller under
applicable law, rule or regulation;
(ix)    any Change in Control of Seller, provided that such notice may be given
in accordance with the period of time indicated in Section 14(p); or


- 39 -

--------------------------------------------------------------------------------





(x)    upon Seller becoming aware of any termination or threatened termination
by the Agency of the Custodian as an eligible custodian.
(j)    Maintenance of Approvals. RMS shall take all necessary actions to
maintain its material Approvals (including any obtained after the date of this
Agreement) at all times during the term of this Agreement. If, for any reason,
RMS ceases to maintain any such Approval, RMS shall so notify the Purchaser and
Agent promptly.
(k)    Maintenance of Licenses. Seller shall (i) maintain (or cause the Nominee
to maintain, as applicable) all licenses, permits or other approvals necessary
for Seller to conduct its business and to perform its obligations under the
Program Documents, (ii) remain in good standing in each jurisdiction in which it
is legally required to qualify to do business, (iii) comply in all material
respects with all laws of each state in which it conducts business or any
Mortgaged Property is located, and (iv) conduct its business in accordance with
applicable law in all material respects.
(l)    Taxes, Etc. Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its Property,
real, personal or mixed (including without limitation, the Purchased Assets) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller shall
file on a timely basis all federal, and state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.
(m)    Nature of Business. Seller shall not make any material change in the
nature of its business as carried on at the date hereof.
(n)    UCC3 Financing Statements. Seller shall take all actions necessary to
maintain Purchaser’s first priority perfected security interest in the Purchased
Assets.
(o)    Use of Custodian. Without the prior written consent of the Purchaser,
Seller shall use no third party custodian as document custodian other than the
Custodian for the Mortgage File relating to the Mortgage Loans.
(p)    Merger of Seller. Seller shall not, at any time, directly or indirectly
(i) liquidate or dissolve or enter into any consolidation or merger or be
subject to a Change in Control without providing the Purchaser and Agent with
not less than forty-five (45) days’ prior written notice of such event;
(ii) form or enter into any partnership, joint venture, syndicate or other
combination which would have a Material Adverse Effect with respect to Seller;
or (iii) make any Material Adverse Change with respect to Seller.
(q)    Insurance. RMS shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, including
without limitation, the insurance required to be obtained and maintained by the
Agency pursuant to the Agency Guide, and will furnish the Purchaser and Agent on
request full information as to all such insurance, and provide within
fifteen (15) days after receipt of such request the certificates or other
documents evidencing renewal of each such policy. RMS shall continue to maintain
coverage, for itself and its Subsidiaries, that encompasses employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe


- 40 -

--------------------------------------------------------------------------------





burglary, Property (other than money and securities), and computer fraud in an
aggregate amount of at least such amount as is required by the Agency.
(r)    Affiliate Transaction. Except as contemplated by this Agreement, without
providing the Purchaser with not less than forty-five (45) days’ prior written
notice of such event, Seller shall not, at any time, directly or indirectly,
sell, lease or otherwise transfer any substantial Property or substantial assets
to, or otherwise acquire any material Property or material assets from, or
otherwise engage in any transactions with, any of its Affiliates (other than its
Subsidiaries) unless the terms thereof are no less favorable to Seller, than
those that could be obtained at the time of such transaction in an arm’s length
transaction with a Person who is not such an Affiliate.
(s)    Change of Fiscal Year. Seller shall not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to the Purchaser
and Agent, change the date on which its fiscal year begins from its current
fiscal year beginning date.
(t)    Transfer of Servicing Rights, Servicing Files and Servicing. With respect
to the Servicing Rights of each Mortgage Loan subject to a Transaction, RMS
shall transfer such Servicing Rights to the Purchaser or its designee on the
related Purchase Date. With respect to the Servicing Files and the physical and
contractual servicing of each Mortgage Loan subject to a Transaction to the
extent in the possession of Seller, Seller shall deliver such Servicing Files
and the physical and contractual servicing to the Purchaser or its designee upon
the expiration of the Servicing Term unless either such Servicing Term is
renewed by the Purchaser or the termination of the Seller as servicer pursuant
to Section 16. Seller’s transfer of the Servicing Rights, Servicing Files and
the physical and contractual servicing under this Section shall be in accordance
with customary standards in the industry including the transfer of the gross
amount of all escrows, if any, held for the related Mortgagors (without
reduction for unreimbursed advances or “negative escrows”).
(u)    Audit and Approval Maintenance. RMS shall (i) at all times maintain
copies of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from the
Agency, and (ii) provide copies of all such audits, examinations, evaluations,
monitoring reviews and reports to the Agent in connection with any annual audit
by the Agent.
(v)    REO Subsidiary Governing Documents. Neither the LLC Agreement nor the REO
Subsidiary’s certificate of formation nor any other governing document of the
REO Subsidiary may be amended without the Agent’s prior written consent.
(w)    Fees and Expenses. Seller shall timely pay to the Purchaser all actual
out of pocket fees and expenses required to be paid by Seller hereunder and
under any other Program Document to the Purchaser in immediately available
funds, and without deduction, set-off or counterclaim in accordance with the
Purchaser’s Wire Instructions.
(x)    Agency Status. Once RMS or any of its subservicers has obtained any
status with any of the Agency’s mortgage loan pools for which RMS is issuer or
servicer, RMS shall not take or omit to take any act that (i) would result in
the suspension or loss of any of such status, or (ii) after which RMS or any
such relevant subservicer would no longer be in good standing with respect to
such status, or (iii) after which RMS or any such relevant subservicer would no
longer satisfy all applicable Agency net worth requirements, if both (x) all of
the material effects of such act or


- 41 -

--------------------------------------------------------------------------------





omission shall not have been cured by RMS or waived by the Agency before
termination of such status and (y) the termination of such status could
reasonably be expected to have a Material Adverse Effect.
(y)    Further Documents. Seller shall, upon request of Purchaser or Agent,
promptly execute and deliver to Purchaser or Agent all such other and further
documents and instruments of transfer, conveyance and assignment, and shall take
such other action as Purchaser or Agent may require more effectively to
transfer, convey, assign to and vest in Purchaser and to put Purchaser in
possession of the Property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.
(z)    Due Diligence. Seller will permit the Purchaser, Agent or their
respective agents or designees, including the Verification Agent, to perform due
diligence reviews on the Mortgage Loans subject to each Transaction hereunder
within thirty (30) days following the related Purchase Date. Seller shall
cooperate in all respects with such diligence and shall provide the Purchaser,
Agent or their respective agents or designees, including the Verification Agent,
with all loan files and other information (including, without limitation, RMS’s
quality control procedures and results) reasonably requested by the Purchaser,
Agent or their respective agents or designees, including the Verification Agent,
and shall bear all costs and expenses associated with such due diligence.
15.
REPURCHASE OF MORTGAGE LOANS

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to the Purchaser and Agent. Upon any such discovery by
Purchaser, Purchaser will notify Seller. It is understood and agreed that the
representations and warranties set forth in Exhibit B to this Agreement with
respect to the Eligible Mortgage Loans shall survive delivery of the respective
Mortgage Files to the Purchaser or Custodian with respect to the Eligible
Mortgage Loans and shall inure to the benefit of the Purchaser. The fact that
the Purchaser have conducted or have failed to conduct any partial or complete
due diligence investigation in connection with its purchase of any Eligible
Mortgage Loan shall not affect the Purchaser’s right to demand repurchase or any
other remedy as provided under this Agreement. Seller shall, within five (5)
Business Days of the earlier of Seller’s discovery or receipt of notice with
respect to any Eligible Mortgage Loan of (i) any breach of a representation or
warranty contained in Exhibit B of this Agreement or (ii) any failure to deliver
any of the items required to be delivered as part of the Mortgage File within
the time period required for delivery pursuant to the Custodial Agreement,
promptly cure such breach or delivery failure in all material respects. If
within five (5) Business Days after the earlier of Seller’s discovery of such
breach or delivery failure or receipt of notice thereof that such breach or
delivery failure has not been remedied by Seller, Seller shall promptly upon
receipt of written instructions from the Purchaser, at Purchaser’s option,
repurchase such Eligible Mortgage Loan at a purchase price equal to the
Repurchase Price with respect to such Eligible Mortgage Loan by wire transfer to
the account designated by Purchaser.
16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

(a)    RMS to Subservice.
(i)    Upon payment of the Purchase Price, the Purchaser shall own the servicing
rights related to the Mortgage Loans including the Mortgage File. RMS and
Purchaser agree and acknowledge that the Mortgage Loans sold hereunder shall be
sold to Purchaser on a servicing-released basis, and that Purchaser is engaging
and hereby does engage RMS to provide subservicing of each Mortgage Loan and REO
Property for the benefit of Purchaser.


- 42 -

--------------------------------------------------------------------------------





(ii)    So long as a Mortgage Loan is subject to a Transaction or an REO
Property is owned by the REO Subsidiary, RMS shall neither assign, encumber or
pledge its obligation to subservice the Mortgage Loans or REO Properties in
whole or in part, nor delegate its rights or duties under this Agreement (to
other than a subservicer) without the prior written consent of the Purchaser and
Agent, the granting of which consent shall be in the sole discretion of
Purchaser and Agent. RMS hereby acknowledges and agrees that (A) the Purchaser
is entering into this Agreement in reliance upon RMS’s representations as to the
adequacy of its financial standing, servicing facilities, personnel, records,
procedures, reputation and integrity, and the continuance thereof; and (B) RMS’s
engagement hereunder to provide mortgage servicing for the benefit of the
Purchaser is intended by the parties to be a “personal service contract” and RMS
is hereunder intended by the parties to be an “independent contractor”.
(iii)    RMS shall subservice and administer the Mortgage Loans and REO
Properties on behalf of the Purchaser in accordance with Accepted Servicing
Practices. RMS shall have no right to modify or alter the terms of any Mortgage
Loan or consent to the modification or alteration of the terms of any Mortgage
Loan except in Strict Compliance with the related Agency Program. RMS shall at
all times maintain accurate and complete records of its servicing of the
Mortgage Loans and REO Properties, and Agent may, at any time during RMS’s
business hours on reasonable notice, examine and make copies of such Servicing
Records. RMS agrees that the Purchaser is the 100% beneficial owner of all
Servicing Records relating to the Mortgage Loans and REO Properties. RMS
covenants to hold or cause to be held such Servicing Records for the benefit of
the Purchaser and to safeguard such Servicing Records and to deliver them
promptly to Agent or its designee (including the Custodian) at Agent’s request
or otherwise as required by operation of this Section 16.
(b)    Servicing Term. RMS shall subservice such Mortgage Loans and REO
Properties for a term of thirty (30) days commencing as of the related Purchase
Date, which term may be extended in writing by Agent in its sole discretion, for
an additional thirty-day period (each, a “Servicing Term”); provided, that the
Purchaser and/or Agent shall have the right to immediately terminate the
Servicer at any time following the occurrence of a Servicer Termination Event.
If such Servicing Term is not extended by Agent or if the Purchaser or Agent has
terminated RMS as a result of a Servicer Termination Event, RMS shall transfer
such servicing to the Purchaser or its designee at no cost or expense to
Purchaser as provided in Section 14(t). RMS shall hold or cause to be held all
Escrow Payments collected with respect to the Mortgage Loans in segregated
accounts for the sole benefit of the Mortgagor and shall apply the same for the
purposes for which such funds were collected. If RMS should discover that, for
any reason whatsoever, it has failed to perform fully its servicing obligations
with respect to the Mortgage Loans or REO Properties, RMS shall promptly notify
the Purchaser and Agent.
(c)    Servicing Reports. Within five (5) Business Days after the end of each
month, and as requested by Purchaser and/or Agent from time to time, RMS shall
furnish to the Purchaser, Agent and Verification Agent reports in form and scope
satisfactory to the Purchaser, setting forth (i) data regarding the performance
of the individual Mortgage Loans, (ii) a summary report of all Mortgage Loans
serviced by RMS and originated pursuant to the Agency Guide, HUD and/or FHA
guidelines (on a portfolio basis) and all REO Properties serviced by RMS, in
each case, for the immediately preceding month, including, without limitation,
all collections, delinquencies, defaults,


- 43 -

--------------------------------------------------------------------------------





defects, claim rates, losses and recoveries and (iii) any other information
reasonably requested by Purchaser, Agent or Verification Agent.
(d)    Backup Servicer. The Agent, in its sole discretion, may appoint a backup
servicer at any time during the term of this Agreement. In such event, RMS shall
commence monthly delivery to such backup servicer of the servicing information
required to be delivered to the Purchaser and Agent pursuant to Section 16(c)
hereof and any other information reasonably requested by backup servicer, all in
a format that is reasonably acceptable to such backup servicer. The Purchaser
shall pay all costs and expenses of such backup servicer, including, but not
limited to all fees of such backup servicer in connection with the processing of
such information and the maintenance of a servicing file with respect to the
applicable Mortgage Loans and/or REO Properties. RMS shall cooperate fully with
such backup servicer in the event of a transfer of servicing hereunder and will
provide such backup servicer with all documents and information necessary for
such backup servicer to assume the servicing of the applicable Mortgage Loans
and/or REO Properties.
(e)    Collection Account. On or prior to May 22, 2017, RMS shall establish and
maintain the Collection Account with the Bank in the Purchaser’s name for the
sole and exclusive benefit of the Purchaser. The Servicer shall deposit or
credit (or cause to be deposited or credited) to the appropriate Collection
Account all amounts collected on account of the related Mortgage Loans and REO
Properties within two (2) Business Days of receipt and remit such collections in
accordance with Section 16(f) hereof. Following the occurrence and during the
continuance of an Event of Default, such amounts shall be deposited or credited
irrespective of any right of setoff or counterclaim arising in favor of RMS (or
any third party claiming through it) under any other agreement or arrangement.
Amounts on deposit in a Collection Account shall be distributed as provided in
Section 16(f).
(f)    Income Payments.
(i)    Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
Income collected in respect of the Mortgage Loans shall be the Property of the
Purchaser subject to subsections 16(f)(ii) and (iii) below. The Collection
Account shall be subject to the terms and conditions of the Collection Account
Control Agreement from and after the date of such Collection Account Control
Agreement.
(ii)    Except as otherwise provided in Section 16(f)(iv), on the Monthly
Payment Date, the Purchaser shall cause amounts deposited in its respective
Collection Account to be released to RMS, which amounts shall be applied by RMS
to (A) reduce outstanding Price Differential due and payable in respect of
Purchased Assets for which the Purchaser has received the related Repurchase
Price (other than Price Differential) pursuant to Section 3(f) during the prior
calendar month, (B) reduce the Repurchase Price for all outstanding
Transactions, and (C) pay all other Obligations then due and payable to the
Purchaser. Notwithstanding anything set forth in this Agreement, RMS can remit
on a more frequent basis with the written consent of the Purchaser and the
Agent.
(iii)    Notwithstanding anything herein or in the Collection Account Control
Agreements to the contrary, RMS shall in no event be permitted to withdraw funds
from the Collection Account to the extent that such action would result in the
creation of a Margin Deficit (unless prior thereto or simultaneously therewith
RMS cures such Margin Deficit in


- 44 -

--------------------------------------------------------------------------------





accordance with Section 7), or if an Event of Default is then continuing.
Further, if an uncured Margin Deficit exists as of such Monthly Payment Date,
RMS shall cause the Bank to disburse the Income related to the Transaction for
which the Margin Deficit exists to the Purchaser (up to the amount of such
Margin Deficit), which amounts shall be applied by Purchaser to reduce the
related Repurchase Price.
(iv)    If a successor servicer takes delivery of such Mortgage Loans and rights
to service such REO Properties either under the circumstances set forth in
Section 16(i) or otherwise, all amounts deposited in the Collection Account
shall be paid to the Purchaser promptly upon such delivery.
(g)    [Reserved].
(h)    With respect to each Eligible Mortgage Loan, RMS shall (i) (A) with
respect to each Eligible Mortgage Loan subject to a Transaction occurring on or
before May 22, 2017, revise or amend the current U.S. Department of Housing and
Urban Development’s form for Single-Family Application for Insurance Benefits,
as necessary, to remove all references relating to Sutton Funding LLC and
“30565-0000-6” and (B) with respect to each Eligible Mortgage Loan subject to a
Transaction occurring after May 22, 2017, complete the U.S. Department of
Housing and Urban Development’s form for Single-Family Application for Insurance
Benefits in its own name, (ii) ensure the details for such Mortgage Loan on the
Home Equity Reverse Mortgage Information Technology (HERMIT) servicing system
reflect that the Investor Name in the “Servicer Information” section provides
RMS’s name, (iii) service such Mortgage Loan in Strict Compliance with all FHA
requirements and (iv) deposit all FHA claims payments on such Mortgage Loan into
the Collection Account of the Purchaser within two (2) Business Days receipt
thereof.
(i)    Servicer Termination. Agent, in its sole discretion, may terminate RMS’s
rights and obligations as subservicer of the affected Mortgage Loans and REO
Properties and require RMS to deliver the related Servicing Records to Agent or
its designee upon the occurrence of (i) an Event of Default or (ii) upon the
expiration of the Servicing Term as set forth in Section 16(b) by delivering
written notice to RMS requiring such termination. Such termination shall be
effective upon RMS’s receipt of such written notice; provided, that RMS’s
subservicing rights shall be terminated immediately upon the occurrence of a
Servicer Termination Event, regardless of whether notice of such event shall
have been given to or by Agent, Purchaser or RMS. Upon any such termination, all
authority and power of RMS respecting its rights to subservice and duties under
this Agreement relating thereto, shall pass to and be vested in the successor
servicer appointed by Agent and Agent is hereby authorized and empowered to
transfer such rights to subservice the Mortgage Loans and REO Properties for
such price and on such terms and conditions as Agent shall reasonably determine.
RMS shall promptly take such actions and furnish to Agent such documents that
Agent deems necessary or appropriate to enable Agent to enforce such Mortgage
Loans and manage such REO Properties and shall perform all acts and take all
actions so that the Mortgage Loans and REO Properties and all files and
documents relating to such Mortgage Loans and REO Properties held by RMS,
together with all escrow amounts relating to such Mortgage Loans and REO
Properties, are delivered to the successor servicer, including but not limited
to preparing, executing and delivering to the successor servicer any and all
documents and other instruments, placing in the successor servicer’s possession
all Servicing Records pertaining to such Mortgage Loans and REO Properties and
doing or causing to be done, all at RMS’s sole expense. To the extent that the
approval of the Agency is required for any such sale or transfer, RMS shall
fully cooperate with Agent to


- 45 -

--------------------------------------------------------------------------------





obtain such approval. All amounts paid by any purchaser of such rights to
service or subservice the Mortgage Loans and REO Properties shall be the
Property of the Purchaser. The subservicing rights required to be delivered to
the successor servicer in accordance with this Section 16(i) shall be delivered
free of any servicing rights in favor of RMS or any third party (other than the
Purchaser) and free of any title, interest, lien, encumbrance or claim of any
kind of RMS other than record title to the Mortgages relating to the Mortgage
Loans and the right and obligation to repurchase the Mortgage Loans hereunder or
remove the related REO Properties from the REO Subsidiary. No exercise by Agent
or the Purchaser of their rights under this Section 16(i) shall relieve RMS of
responsibility or liability for any breach of this Agreement.
17.
EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:
(a)    Seller fails to transfer the Purchased Assets to the applicable Purchaser
on the applicable Purchase Date (provided Purchaser has tendered the related
Purchase Price);
(b)    Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15;
(c)    Seller shall fail to (i) remit to the Purchaser when due any payment
required to be made under the terms of this Agreement, any of the other Program
Documents or any other contracts or agreements delivered in connection herewith
or therewith, or (ii) perform, observe or comply with any material term,
condition, covenant or agreement contained in this Agreement or any of the other
Program Documents (other than the other “Events of Default” set forth in this
Section 17) or any other contracts or agreements delivered in connection
herewith or therewith, and, in the case of clause (ii), such failure is not
cured within the time period expressly provided for therein, or, if no such cure
period is provided, within two (2) Business Days (or, in the case of Section
14(k)(i) and (ii) hereof, ten (10) Business Days) of the earlier of (x) Seller’s
receipt of written notice from Purchaser, Agent or Custodian of such breach or
(y) the date on which Seller obtains notice or knowledge of the facts giving
rise to such breach;
(d)    Any representation or warranty made by Seller or Guarantor (or any of
Seller’s or Guarantor’s officers) in the Program Documents or in any other
document delivered in connection therewith, shall have been incorrect or untrue
in any material respect when made or repeated or deemed by the terms thereof to
have been made or repeated (other than the representations or warranties in
Exhibit B, which shall be considered solely for the purpose of determining
whether the related Purchased Asset is an Eligible Mortgage Loan), which
continues unremedied for a period of five (5) Business Days (or, in the case of
Section 13(a)(w) and (x), ten (10) Business Days) after receipt of written
notice, unless (i) Seller shall have made any such representation or warranty
with the knowledge that it was materially false or misleading at the time made
or repeated or deemed to have been made or repeated, or (ii) any such
representation or warranty shall have been determined by Purchaser or Agent in
its sole discretion to be materially false or misleading on a regular basis);
(e)    Seller, Guarantor, any of Seller’s Subsidiaries shall be in a continuing
default under, or fail to perform as requested under, or shall otherwise breach
the material terms of, in each case beyond any applicable cure period and which
has not been waived, and with respect to (i) any warehouse, credit, repurchase,
line of credit, financing, derivative, hedging or forward sale agreements or
other similar agreement relating to any Indebtedness (other than Nonrecourse
Debt)


- 46 -

--------------------------------------------------------------------------------





in an amount greater than $5,000,000 between Seller, Guarantor, any of Seller’s
Subsidiaries on the one hand, and any Person, on the other hand, (ii) any other
agreement relating to any Indebtedness (other than Nonrecourse Debt) in an
amount greater than $5,000,000 between Seller, Guarantor, any of Seller’s
Subsidiaries, on the one hand, and any Person, on the other hand, or (iii) any
other agreement (including, without limitation, the Program Documents),
indebtedness, derivative or obligation entered into between Seller, Guarantor,
any of Seller’s Subsidiaries and the Purchaser or any of their Affiliates;
(f)    Any Act of Insolvency of the Seller or Guarantor or any of their
respective Affiliates;
(g)    Any final judgment or order for the payment of money in excess of
$5,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of Purchaser or Agent, uninsured and provided that any insurance
or other credit posted in connection with an appeal shall not be deemed
insurance for these purposes) shall be rendered against Seller or Guarantor or
any of Seller’s Subsidiaries by one or more courts, administrative tribunals or
other bodies having jurisdiction over them and the same shall not be discharged
(or provisions shall not be made for such discharge) satisfied, or bonded, or a
stay of execution thereof shall not be procured, within the later of sixty (60)
days from the date of entry thereof and the date specified therein and Seller or
Guarantor or any of Seller’s Subsidiaries, as applicable, shall not, within said
period, or such longer period during which execution of the same shall have been
stayed or bonded, appeal therefrom and cause the execution thereof to be stayed
during such appeal;
(h)    Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or Guarantor or any of their
respective Affiliates, (ii) shall have taken any action to displace the
management of Seller or any of Seller’s Affiliates or to curtail its authority
in the conduct of the business of Seller or any of Seller’s Affiliates and such
action could reasonably be expected to have a Material Adverse Effect or (iii)
takes any action in the nature of enforcement to remove, limit or restrict the
approval of Seller or any of Seller’s Affiliates as an issuer, Purchaser or a
seller/servicer of Mortgage Loans or securities backed thereby and such action
could reasonably be expected to have a Material Adverse Effect;
(i)    RMS shall fail to comply with any of the financial covenants set forth in
Section 14(g)(ii), or Guarantor shall fail to comply with any of the financial
covenants set forth in the Guaranty or with the covenant set forth in Section 4
of the Pricing Side Letter;
(j)    Any Material Adverse Effect shall have occurred;
(k)    This Agreement shall for any reason cease to create a valid first
priority security interest or ownership interest upon transfer in any material
portion of the Purchased Assets or Purchased Items purported to be covered
hereby;
(l)    A Change in Control of Seller shall have occurred that has not been
approved by Agent;
(m)    Purchaser or Agent shall reasonably request, specifying the reasons for
such request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;


- 47 -

--------------------------------------------------------------------------------





(n)    [RESERVED];
(o)    REO Subsidiary breaches any of its Separateness Covenants;
(p)    Change of Servicer without consent of the Agent;
(q)    [RESERVED];
(r)    Failure of Servicer to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified;
(s)    [RESERVED];
(t)    With respect to any Mortgage Loans sold to Purchaser hereunder, failure
of RMS or Servicer to use its best efforts to cause FHA to make claims payments
to the Servicer; and
(u)    With respect to any Mortgage Loans sold to Purchaser hereunder, failure
of RMS to cause the Servicer to remit those FHA claims payments into the
Collection Account within two (2) Business Days of receipt thereof.
18.
REMEDIES

Upon the occurrence of (i) an Event of Default (other than that referred to in
Section 17(f)), the Purchaser, at its option, shall have the right to exercise
any or all of the following rights and remedies and (ii) an Event of Default
referred to in Section 17(f), the following rights and remedies shall
immediately and automatically take effect without any further action by any
Person.
(a)    (i)    The Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (except that, in the
event that the Purchase Date for any Transaction has not yet occurred as of the
date of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Seller’s Obligations hereunder to repurchase all
Purchased Assets at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income paid
after such exercise or deemed exercise shall be remitted to and retained by
Purchaser and applied to the aggregate Repurchase Prices and any other amounts
owing by Seller hereunder; Seller shall immediately deliver to the Purchaser or
Purchaser’s designee any and all original papers, records and files relating to
the Purchased Assets subject to such Transaction then in its possession and/or
control; and all right, title and interest in and entitlement to such Purchased
Assets and Servicing Rights thereon shall become Property of the Purchaser.
(ii)    The Purchaser may (A) sell, on or following the Business Day following
the date on which the Repurchase Price becomes due and payable pursuant to
Section 18(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as the Purchaser may reasonably deem
satisfactory, any or all or portions of the Purchased Assets on a
servicing-released or servicing-retained basis, as the Purchaser may determine
in its sole discretion and/or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets (including credit for the Servicing Rights in respect of
sales on a servicing-retained basis) in an amount equal to the Market Value of
the Purchased Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. Seller shall remain liable to the Purchaser
for any amounts that remain owing to the Purchaser following a sale and/or
credit under the preceding sentence. The proceeds of any disposition of
Purchased Assets shall be applied first to the reasonable costs and expenses
including but not limited to legal fees incurred by


- 48 -

--------------------------------------------------------------------------------





either Purchaser in connection with or as a result of an Event of Default;
second to costs of cover and/or related hedging transactions; third to the
aggregate Repurchase Prices; and fourth to all other Obligations.
(iii)    The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid. In view of these characteristics of the
Purchased Assets, the parties agree that liquidation of a Transaction or the
underlying Purchased Assets does not require a public purchase or sale and that
a good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, the Purchaser may elect the time
and manner of liquidating any Purchased Asset and nothing contained herein shall
obligate the Purchaser to liquidate any Purchased Asset upon the occurrence of
an Event of Default or to liquidate all Purchased Assets in the same manner or
on the same Business Day or shall constitute a waiver of any right or remedy of
the Purchaser. Notwithstanding the foregoing, the parties to this Agreement
agree that the Transactions have been entered into in consideration of and in
reliance upon the fact that all Transactions hereunder constitute a single
business and contractual obligation and that each Transaction has been entered
into in consideration of the other Transactions.
(iv)    The Purchaser may terminate the Agreement.
(b)    Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller. In addition to its
rights hereunder, the Purchaser shall have the right to proceed against any of
Seller’s assets which may be in the possession of Purchaser, any of Purchaser’s
Affiliates or their designees (including the Custodian), including the right to
liquidate such assets and to set-off the proceeds against monies owed by Seller
to Purchaser pursuant to this Agreement. The Purchaser may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchaser to Seller or
against all of Seller’s Obligations to Purchaser, or Seller’s obligations to
Purchaser under any other agreement between the parties, or otherwise, whether
or not such obligations are then due, without prejudice to Purchaser’s right to
recover any deficiency.
(c)    The Purchaser shall have the right to obtain physical possession of the
Records and all other files of Seller relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of Seller or any third party acting for Seller and Seller
shall deliver to Purchaser such assignments as Purchaser shall request.
(d)    The Purchaser shall have the right to direct all Persons servicing the
Purchased Assets to take such action with respect to the Purchased Assets as
Purchaser determines appropriate, including, without limitation, using its
rights under a power of attorney granted pursuant to Section 9(b) hereof.
(e)    The Purchaser shall, without regard to the adequacy of the security for
the Obligations, be entitled to the appointment of a receiver by any court
having jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and


- 49 -

--------------------------------------------------------------------------------





expenses incurred by the Purchaser in connection with the appointment and
activities of such receiver, and such shall be deemed part of the Obligations
hereunder.
(f)    The Purchaser may, at its option, enter into one or more hedging
transactions covering all or a portion of the Purchased Assets, and Seller shall
be responsible for all damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against Purchaser relating to or
arising out of such hedging transactions; including without limitation any
losses resulting from such hedging transactions, and such shall be deemed part
of the Obligations hereunder.
(g)    In addition to all the rights and remedies specifically provided herein,
the Purchaser shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.
Except as otherwise expressly provided in this Agreement, the Purchaser shall
have the right to exercise any of its rights and/or remedies without
presentment, demand, protest or further notice of any kind, other than as
expressly set forth herein, all of which are hereby expressly waived by Seller.
The Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives, to the extent
permitted by law, any right Seller might otherwise have to require Purchaser to
enforce its rights by judicial process. Seller also waives, to the extent
permitted by law, any defense Seller might otherwise have to the Obligations, or
any guaranty thereof, arising from use of non-judicial process, enforcement and
sale of all or any portion of the Purchased Assets or from any other election of
remedies. Seller recognizes that non-judicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited in the appropriate Collection Account promptly upon receipt
thereof but in no event later than twenty-four (24) hours thereafter. Seller
shall be liable to the Purchaser for the amount of all losses, costs and/or
expenses (plus interest thereon at a rate equal to the Default Rate) which
Purchaser may sustain or incur in connection with hedging transactions relating
to the Purchased Assets, conduit advances and payments for mortgage insurance.
19.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Purchaser to exercise, and no delay by Purchaser in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of the
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of its
rights under any other related document. The Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.


- 50 -

--------------------------------------------------------------------------------





20.
USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by any party hereto in a Transaction.
21.
INDEMNITY

(a)    RMS and REO Subsidiary agree, jointly and severally, to indemnify and
hold harmless the Purchaser, Agent and their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
is incurred within thirty (30) days following receipt of an invoice therefor)
any and all claims, damages, losses, liabilities, Taxes, increased costs and all
other reasonable expenses including reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of outside counsel
and audit and due diligence fees) that may be incurred by or asserted or awarded
against any Indemnified Party, solely relating to claims of third parties, in
each case arising out of or in connection with or by reason of (including
without limitation, in connection with) (i) any investigation, litigation or
other proceeding (whether or not such Indemnified Party is a party thereto)
relating to, resulting from or arising out of any of the Program Documents and
all other documents related thereto, any breach by Seller of any representation
or warranty or covenant in this Agreement or any other Program Document, and all
actions taken pursuant thereto, (ii) the Transactions, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, or any indemnity payable under the
servicing agreement or other servicing arrangement, (iii) the actual or alleged
presence of hazardous materials on any Property or any environmental action
relating in any way to any Property, (iv) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, or (v) the reduction
of the Principal Balance due to a cram down or similar action authorized by any
bankruptcy proceeding or other case arising out of or relating to any petition
under the Bankruptcy Code, in each case, except to the extent such claim,
damage, loss, liability or expense is found in a final, non‑appealable judgment
by a court of competent jurisdiction to have resulted directly from such
Indemnified Party’s gross negligence or willful misconduct or is the result of a
claim made by Seller against the Indemnified Party, and Seller is ultimately the
successful party in any resulting litigation or arbitration. Seller hereby
agrees not to assert any claim against either Purchaser or any of their
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Program Documents,
the actual or proposed use of the proceeds of the Transactions, this Agreement
or any of the transactions contemplated thereby.
(b)    If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Purchaser, in its sole discretion and Seller shall remain liable
for any such payments by Purchaser and such amounts shall be deemed part of the
Obligations hereunder. No such payment by Purchaser shall be deemed a waiver of
any of Purchaser’s rights under the Program Documents.
(c)    Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 21
shall survive the payment in full


- 51 -

--------------------------------------------------------------------------------





of the Repurchase Price and all other amounts payable hereunder and delivery of
the Purchased Assets by Purchaser against full payment therefor.
22.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchaser or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.
23.
REIMBURSEMENT; SET-OFF

(a)    Seller agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Purchaser and Agent in connection with the initial and
subsequent negotiation, modification, renewal and amendment of the Program
Documents (including, without limitation, (A) all collateral review and UCC
search and filing fees and expenses and (B) the reasonable fees and expenses of
outside counsel for the Purchaser and Agent with respect to advising the
Purchaser and Agent as to their rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under this Agreement and any
other Program Document, with respect to negotiations with Seller or with other
creditors of Seller arising out of any Default or any events or circumstances
that may give rise to a Default and with respect to presenting claims in or
otherwise participating in or monitoring any bankruptcy, insolvency or other
similar proceeding involving creditors’ rights generally and any proceeding
ancillary thereto). Seller agrees to pay on demand, with interest at the Default
Rate to the extent that an Event of Default has occurred, all costs and
expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchaser’s and Agent’s outside
counsel) expended or incurred by the Purchaser, Agent and/or Custodian in
connection with the modification, renewal, amendment and enforcement (including
any waivers) of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Purchaser, Agent (without duplication to
Purchaser and Agent) and/or Custodian pursuant thereto or by refinancing or
restructuring in the nature of a “workout.” Further, Seller agrees to pay, with
interest at the Default Rate to the extent that an Event of Default has
occurred, all costs and expenses, including without limitation, reasonable
attorneys’ fees and disbursements (and fees and disbursements of Purchaser’s and
Agent’s outside counsel) expended or incurred by the Purchaser and Agent in
connection with (a) the rendering of legal advice as to such party’s rights,
remedies and obligations under any of the Program Documents, (b) the collection
of any sum which becomes due to Purchaser under any Program Document, (c) any
proceeding for declaratory relief, any counterclaim to any proceeding, or any
appeal, or (d) the protection, preservation or enforcement of any rights of
Purchaser. For the purposes of this Section 23(a), attorneys’ fees shall
include, without limitation, fees incurred in connection with the following:
(1) discovery; (2) any motion, proceeding or other activity of any kind in
connection with a bankruptcy proceeding or case arising out of or relating to
any petition under Title 11 of the United States Code, as the same shall be in
effect from time to time, or any similar law; (3) garnishment, levy, and debtor
and third party examinations; and (4) post-judgment motions and proceedings of
any kind, including without limitation any activity taken to collect or enforce
any judgment. Any and all of the foregoing amounts referred to in this
Section 23(a) shall be deemed a part of the Obligations hereunder. Without


- 52 -

--------------------------------------------------------------------------------





prejudice to the survival of any other agreement of Seller hereunder, the
covenants and obligations of Seller contained in this Section 23(a) shall
survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchaser against full
payment therefor.
(b)    In addition to any rights and remedies of the Purchaser under this
Agreement and at law, the Purchaser and its Affiliates shall have the right,
without prior notice to Seller, any such notice being expressly waived by Seller
to the extent permitted by applicable law, upon any amount becoming due and
payable (whether at the stated maturity, by acceleration or otherwise) by Seller
hereunder or under any other agreement entered into between Seller or any of its
Affiliates on the one hand, and Purchaser or any of its Affiliates on the other
hand, to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or negotiable form, by selling such collateral in
a recognized market therefor or as otherwise permitted by law or as may be in
accordance with custom, usage or trade practice), in each case, whether direct
or indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Purchaser or any Affiliate thereof to or for the credit or the account
of Seller of any of its Affiliates. The Purchaser may also set-off cash and all
other sums or obligations owed by Purchaser or its Affiliates to Seller or its
Affiliates (whether under this Agreement or under any other agreement between
the parties or between Seller or any of its Affiliates, on the one hand, and
Purchaser or any of its Affiliates, on the other) against all of Seller’s
obligations to Purchaser or its Affiliates (whether under this Agreement or
under any other agreement between the parties or between Seller or any of its
Affiliates, on the one hand, and Purchaser or any of its Affiliates, on the
other), whether or not such obligations are then due. The exercise of any such
right of set-off shall be without prejudice to Purchaser’s or its Affiliate’s
right to recover any deficiency. The Purchaser agrees to promptly notify Seller
after any such set-off and application made by Purchaser; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
24.
FURTHER ASSURANCES

Seller agrees to do such further acts and things and to execute and deliver to
the Purchaser or Agent such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by the Purchaser or Agent to
carry into effect the intent and purposes of this Agreement, to perfect the
interests of the Purchaser in the Purchased Assets or to better assure and
confirm unto the Purchaser its rights, powers and remedies hereunder.
25.
ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings among the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.
26.
TERMINATION

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller’s outstanding obligations to Purchaser at
the time of such termination.


- 53 -

--------------------------------------------------------------------------------





Seller’s obligations to indemnify Purchaser and Agent pursuant to this Agreement
and the other Program Documents shall survive the termination hereof.
27.
REHYPOTHECATION; ASSIGNMENT

(a)    The Purchaser may, in its sole election, and without the consent of the
Seller engage in repurchase transactions with the Purchased Assets or otherwise
pledge, hypothecate, assign, transfer or otherwise convey the Purchased Assets
with a counterparty of Purchaser’s choice, in all cases subject to Purchaser’s
obligation to reconvey the Purchased Assets (and not substitutes therefor) on
the Repurchase Date, all at no cost to the Seller. In the event Purchaser
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Purchaser shall
have the right to assign to Purchaser’s counterparty any of the applicable
representations or warranties in Exhibit B to this Agreement and the remedies
for breach thereof, as they relate to the Purchased Assets that are subject to
such repurchase transaction.
(b)    The Program Documents and the Seller’s rights and obligations thereunder
are not assignable by Seller without the prior written consent of the Purchaser.
Any Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Without any requirement for further consent of the
Seller and at no cost or expense to the Seller, the Purchaser and Agent may, in
its sole election, assign or participate all or a portion of its rights and
obligations under this Agreement and the Program Documents with a counterparty
of Purchaser’s or Agent’s choice, provided, however, that the Seller will
continue to deal directly with the Purchaser and Agent following such assignment
or participation, and, (i) with respect to any participation or (ii) any partial
assignment pursuant to which Barclays Bank PLC assigns its rights and
obligations as Purchaser, but not its rights and obligations as Agent, Agent is
the only Person entitled to enforce the terms, conditions and provisions of this
Agreement and the other Program Documents. The Purchaser or Agent shall notify
Seller of any such assignment and participation and shall maintain, for review
by Seller upon written request, a register of assignees and participants and a
copy of any executed assignment and acceptance by Purchaser or Agent and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. The Seller agrees that, for any such
permitted assignment, Seller will cooperate with the prompt execution and
delivery of documents reasonably necessary for such assignment process to the
extent that Seller incurs no cost or expense that is not paid by the Purchaser
or Agent, as applicable. Upon such assignment, (a) such assignee shall be a
party hereto and to each Program Document to the extent of the percentage or
portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of the Purchaser or Agent hereunder, and
(b) the Purchaser or Agent shall, to the extent that such rights and obligations
have been so assigned by it to either (i) an Affiliate of the Purchaser or Agent
which assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.
(c)    The Purchaser and Agent may distribute to any prospective assignee,
participant or pledgee any document or other information delivered to the
Purchaser and/or Agent by Seller subject to the confidentiality restrictions
contained in Section 35 hereof; accordingly, such prospective


- 54 -

--------------------------------------------------------------------------------





assignee, participant or pledgee shall be required to agree to confidentiality
provisions similar to those set forth in Section 35.
28.
AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, the Purchaser and Agent, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
29.
SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.
30.
BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
NON‑EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER
SPECIFIED IN THIS SECTION 31 AND TO SUCH PARTY’S ADDRESS SPECIFIED IN SECTION 34
OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER
PARTIES HERETO. NOTHING IN THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, OR (II) BRING ANY ACTION OR PROCEEDING


- 55 -

--------------------------------------------------------------------------------





AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTIONS.
32.
SINGLE AGREEMENT

Seller, the Purchaser and Agent acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, the Purchaser and Agent each agree (i) to perform all of
its obligations in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, and (ii) that payments, deliveries and
other transfers made by any of them in respect of any Transaction shall be
deemed to have been made in consideration of payments, deliveries and other
transfers in respect of any other Transaction hereunder, and the obligations to
make any such payments, deliveries and other transfers may be applied against
each other and netted.
33.
INTENT

Seller, the Purchaser and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.
It is understood that the Purchaser’s right to liquidate the Purchased Assets
and terminate and accelerate the Transactions and this Agreement or to exercise
any other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller’s right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 18 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a repurchase agreement, a securities contract, a master netting agreement,
and a qualified financial contract as described in Sections 559, 555 and 561 of
the Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit
Insurance Act, as applicable.
The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.
34.
NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided that notices of Events of
Default and exercise of remedies or under Sections 6 or 18 shall be sent via
overnight mail and by Electronic Transmission. Any such notice shall be sent to
a party at the address, electronic mail or facsimile transmission number set
forth below:


- 56 -

--------------------------------------------------------------------------------





if to Seller:    Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: General Counsel


with a copy to: Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: Andrew G. Dokos
832 616 5815
Andrew.dokos@rmsnav.com


Walter Investment Management Corp.
345 St. Peter Street, Suite 1100
St. Paul, MN 55102
Attention: Cheryl Collins
651 293 3410
651 293 5746 (fax)
Cheryl.collins@walterinvestment.com


RMS REO BRC, LLC
c/o Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: General Counsel




if to Purchaser:    Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Telephone: (212) 412-7990    
Facsimile: (212) 412-7333
E-mail: ellen.kiernan@barclays.com


with a copy to:    Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288




- 57 -

--------------------------------------------------------------------------------





Barclays Capital – Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil
Telephone: (302) 286-1951
Facsimile: (646) 845-6464
Email: brian.kevil@barclays.com


if to Agent:    Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Telephone: (212) 412-7990    
Facsimile: (212) 412-7333
E-mail: ellen.kiernan@barclays.com


with a copy to:    Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288


Barclays Capital – Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil
Telephone: (302) 286-1951
Facsimile: (646) 845-6464
Email: brian.kevil@barclays.com


or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.
35.
CONFIDENTIALITY

Seller, the Purchaser and Agent each hereby acknowledge and agree that all
written or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller’s Mortgagor information in the possession
of Purchaser shall be kept confidential and shall not be divulged to any party
without the prior written consent of such other party except for (i) disclosure
to Seller’s direct and indirect parent companies, directors, attorneys, agents
or accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality, or are otherwise subject to
confidentiality restrictions or (ii) with prior (if feasible) written notice to
the Purchaser, disclosure required by law, rule, regulation or order of a court
or other regulatory body or (iii) with prior (if feasible) written notice to the
Purchaser, disclosure to any approved hedge counterparty to the extent necessary
to obtain any Hedge Instrument hereunder or (iv) with prior


- 58 -

--------------------------------------------------------------------------------





(if feasible) written notice to the Purchaser, any disclosures or filing
required under Securities and Exchange Commission (“SEC”) or state securities’
laws; provided that Seller may file a version of the Pricing Side Letter that is
redacted to omit the related pricing information (as mutually agreed to by
Seller and the Purchaser) and shall submit a request (together with an
unredacted version of the Pricing Side Letter) with the SEC and each applicable
state securities office to keep such pricing information confidential. In the
event that the SEC or applicable state securities office rejects such
confidentiality request with respect to the Pricing Side Letter, Seller may file
an unredacted version of the Pricing Side Letter with the SEC and any applicable
state securities office, as applicable. Notwithstanding anything herein to the
contrary, except as reasonably necessary to comply with applicable securities
laws, each party (and each employee, representative, or other agent of each
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.
Notwithstanding anything in this Agreement to the contrary, Seller, the
Purchaser and Agent shall comply with all applicable local, state and federal
laws, including, without limitation, all privacy and data protection law, rules
and regulations that are applicable to the Purchased Assets and/or any
applicable terms of this Agreement, including information relating to any
Mortgage Loan that is not purchased hereunder and information relating to any
other Mortgage Loans of Seller that is delivered to Purchaser or Agent by
another lender under an intercreditor agreement or other agreement (the
“Confidential Information”). Seller, the Purchaser and Agent understand that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”),
and each agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the GLB Act and other applicable federal and state
privacy laws. Seller, the Purchaser and Agent shall each implement such physical
and other security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of such party or any
Affiliate of such party which that party holds, (b) protect against any threats
or hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Seller, the Purchaser and Agent shall, at a minimum
establish and maintain such data security program as is necessary to meet the
objectives of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information as set forth in the Code of Federal Regulations at 12
C.F.R. Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Upon request,
Seller, the Purchaser or Agent, as applicable will provide evidence reasonably
satisfactory to allow the requesting party to confirm that the non-requesting
party has satisfied its obligations as required under this Section. Without
limitation, this may include the requesting party’s review of audits, summaries
of test results, and other equivalent evaluations of the non-requesting party.
Seller, the Purchaser and Agent each shall notify the other immediately
following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of the non-notifying party or any Affiliate of the non-notifying
party provided directly to the notifying party by the non-notifying party or
such Affiliate. The notifying


- 59 -

--------------------------------------------------------------------------------





party shall provide such notice to the non-notifying party by personal delivery,
by facsimile with confirmation of receipt, or by overnight courier with
confirmation of receipt to the applicable requesting individual.
36.
DUE DILIGENCE

The Purchaser, Agent, Verification Agent or any of their respective agents,
representatives or permitted assigns shall have the right, upon reasonable prior
notice and during normal business hours, to conduct inspection and perform
continuing due diligence reviews of (x) Seller and Guarantor, including, without
limitation, their respective financial condition and performance of its
obligations under the Program Documents, and (y) the Servicing File and the
Purchased Assets (including, but not limited to, any documentation related to
Seller’s FHA servicing practices), and Seller agrees promptly to provide the
Purchaser, Agent, Verification Agent and their respective agents with access to,
copies of and extracts from any and all documents, records, agreements,
instruments or information (including, without limitation, any of the foregoing
in computer data banks and computer software systems) relating to Seller’s
respective business, operations, servicing, financial condition, performance of
their obligations under the Program Documents, the documents contained in the
Servicing Files or the Purchased Assets or assets proposed to be sold hereunder
in the possession, or under the control, of Seller. In addition, Seller shall
also make available to the Purchaser, Agent and/or Verification Agent, upon
reasonable prior notice and during normal business hours, a knowledgeable
financial or accounting officer of Seller for the purpose of answering questions
respecting any of the foregoing. Without limiting the generality of the
foregoing, Seller acknowledges that the Purchaser shall enter into transactions
with Seller based solely upon the information provided by Seller to the
Purchaser and/or Agent and the representations, warranties and covenants
contained herein, and that the Purchaser, Agent and/or Verification Agent, at
its option, shall have the right at any time to conduct itself or through its
agents, or require Seller to conduct quality reviews and underwriting compliance
reviews of the individual Mortgage Loans at the expense of Seller. Any such
diligence conducted by Purchaser, Agent and/or Verification Agent shall not
reduce or limit the Seller’s representations, warranties and covenants set forth
herein. Seller agrees to reimburse the Purchaser, Agent and/or Verification
Agent for all reasonable out-of-pocket due diligence costs and expenses incurred
pursuant to this Section 36.
37.
USA PATRIOT ACT; OFAC AND ANTI-TERRORISM

The Purchaser and Agent hereby notifies the Seller that pursuant to the
requirements of the USA PATRIOT Improvement and Reauthorization Act, Title III
of Pub. L. 109-177 (signed into law March 9, 2009) (the “Act”), it is required
to obtain, verify, and record information that identifies the Seller, which
information includes the name and address of the Seller and other information
that will allow the Purchaser and Agent, as applicable, to identify the Seller
in accordance with the Act. Seller hereby represents and warrants to the
Purchaser and Agent, and shall on and as of the Purchase Date for any
Transaction and on and as of each date thereafter through and including the
related Repurchase Date be deemed to represent and warrant to the Purchaser and
Agent that:
(a)    (i) Neither the Seller, nor the Parent Company nor, to the Seller’s
actual knowledge, any director, officer, or employee of the Seller or any of its
subsidiaries , or any originator of a Purchased Asset is named on the list of
Specifically Designated Nationals maintained by OFAC or any similar list issued
by OFAC (collectively, the “OFAC Lists”) or is located, organized, or resident
in a country or territory that is, or whose government is, the target of
sanctions imposed by OFAC; (ii) no Person on the OFAC Lists owns an equity
interest in, directly or indirectly, or otherwise controls, the Seller, the
Parent Company


- 60 -

--------------------------------------------------------------------------------





or any Originator; and (iii) to the knowledge of the Seller, none of the
Purchaser or Agent is precluded, under the laws and regulations administered by
OFAC, from entering into this Agreement or any transactions pursuant to this
Agreement with the Seller due to the ownership or control by any person or
entity of stocks, shares, bonds, debentures, notes, drafts or other securities
or obligations of the Seller.
(b)    (i) Seller will not knowingly conduct business with or engage in any
transaction with any Obligor that the Seller or any originator of a Purchased
Asset knows, after reasonable due diligence, (x) is named on any of the OFAC
Lists or is located, organized, or resident in a country or territory that is,
or whose government currently is, the target of countrywide sanctions imposed by
OFAC; (y) is owned, directly or indirectly, or otherwise controlled, by a Person
named on any OFAC List; (ii) if the Seller obtains actual knowledge, after
reasonable due diligence, that any Obligor is named on any of the OFAC Lists or
that any Person named on an OFAC List owns an equity interest in, directly or
indirectly, or otherwise controls, the Obligor, or the Seller, as applicable,
Seller will give prompt written notice to the Purchaser and Agent of such fact
or facts; and (iii) the Seller will (x) comply at all times with the
requirements of the Economic and Trade Sanctions and Anti-Terrorism Laws
applicable to any transactions, dealings or other actions relating to this
Agreement, except to the extent such non-compliance does not result in a
violation of applicable law by any of the Purchaser or Agent and (y) will, upon
Purchaser’s or Agent’s reasonable request from time to time during the term of
this Agreement, deliver a certification confirming its compliance with the
covenants set forth in this Section 37.
38.
JOINT AND SEVERAL LIABILITY OF SELLERS

(a) Each of REO Subsidiary and RMS shall be jointly and severally liable for the
rights, covenants, obligations and warranties and representations of REO
Subsidiary and RMS as contained herein and the actions of any Person or third
party shall in no way affect such joint and several liability.
(b) Notwithstanding the forgoing, each Seller acknowledges and agrees that a
Default or an Event of Default is hereby considered a Default or an Event of
Default by each Seller.
(c) Each of REO Subsidiary and RMS acknowledges and agrees that the Purchaser
and Agent shall have no obligation to proceed against either REO Subsidiary or
RMS before proceeding against the other. Each of REO Subsidiary and RMS hereby
waives any defense to its obligations under this Agreement or any other Program
Document based upon or arising out of the disability or other defense or
cessation of liability of REO Subsidiary or RMS versus the other. A Seller’s
subrogation claim arising from payments to Purchaser or Agent shall constitute a
capital investment in another Seller (1) subordinated to any claims of the
Purchaser or Agent, as applicable, and (2) equal to a ratable share of the
equity interests in such Seller.
39.
EXECUTION IN COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. The parties agree that this Agreement, any documents to be delivered
pursuant to this Agreement and any notices hereunder may be transmitted between
them by email and/or by facsimile. The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties. The original documents shall be
promptly delivered, if requested.
40.
CONTRACTUAL RECOGNITION OF BAIL-IN



- 61 -

--------------------------------------------------------------------------------





Seller acknowledges and agrees that notwithstanding any other term of this
Agreement or any other agreement, arrangement or understanding with Purchaser,
any of Purchaser’s liabilities, as the Bank of England (or any successor
resolution authority) may determine, arising under or in connection with this
Agreement may be subject to Bail-In Action and Seller accepts to be bound by the
effect of:


(a)    Any Bail-In Action in relation to such liability, including (without
limitations):
(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and
(iii)    a cancellation of any such liability; and
(b)    a variation of any term of this Agreement to the extent necessary to give
effect to Bail-In Action in relation to any such liability.
41.
COVENANT OF GUARANTOR.

Walter Investment Management Corp., as Guarantor, hereby covenants and agrees
with Purchaser and Agent that, on and after the date hereof, if at any time
there are any Obligations outstanding under the Agreement, it shall not permit
or take any action that would cause the Aggregate Revolving Credit Exposure
under and as defined in the Amended and Restated Credit Agreement, dated as of
December 19, 2013 (as amended, supplemented or otherwise modified from time to
time), among the Guarantor, the lenders from time to time party thereto and
Credit Suisse AG, as administrative agent and collateral agent, to exceed
$20,000,000.
42.
NO WAIVER

The representations, warranties and covenants of the Seller, and the Purchaser’s
and Agent's right to indemnification with respect thereto, shall not be affected
or deemed waived by reason of any investigation made by or on behalf of the
Purchaser or Agent or by reason of the fact that the Purchaser or Agent knew or
should have known that any such representation or warranty is, was or might be
inaccurate or by reason of the Purchaser's waiver of any condition set forth in
Section 10, as the case may be.
[SIGNATURE PAGE FOLLOWS]




- 62 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their names to be signed to
this Agreement by their respective officers thereunto duly authorized as of the
date first above written.
REVERSE MORTGAGE SOLUTIONS, INC.,
as a Seller


By: /s/ Cheryl Collins
Name: Cheryl Collins
Title: Senior Vice President


RMS REO BRC, LLC
as a Seller


By: /s/ Cheryl Collins
Name: Cheryl Collins
Title: Manager


BARCLAYS BANK PLC, as Purchaser and Agent


By: /s/ George Van Schaick
Name: George Van Schaick
Title: Director









ACKNOWLEDGED AND AGREED WITH RESPECT TO SECTION 41:


WALTER INVESTMENT MANAGEMENT CORP., as Guarantor


By: /s/ Cheryl Collins
Name: Cheryl Collins
Title: SVP & Treasurer




ACKNOWLEDGED AND AGREED:


SUTTON FUNDING LLC


By: /s/ Ellen Keirnan
Name: Ellen Kiernan
Title: Vice President


Signature Page to Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






EXHIBIT A
MONTHLY CERTIFICATION
I, _______________________, _______________________ of [Reverse Mortgage
Solutions, Inc.][RMS REO BRC, LLC] (“Seller”), in accordance with that certain
Amended and Restated Master Repurchase Agreement (“Agreement”), dated May 22,
2017, by and among Barclays Bank PLC, [Reverse Mortgage Solutions, Inc.][RMS REO
BRC, LLC] and Seller do hereby certify that:
(i)
To the best of my knowledge, no Default or Event of Default has occurred and is
continuing[; and

(ii)
RMS has complied with each of the covenants set forth in Section 14(g)(ii), as
evidenced by the worksheet attached hereto as Schedule One.]

[Signature Page Follows]




A - 1



--------------------------------------------------------------------------------






Capitalized terms used but not defined herein have the meanings assigned thereto
in the Agreement.
IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 201[    ]
[REVERSE MORTGAGE SOLUTIONS, INC.][RMS REO BRC, LLC]




By:_________________________
Name:
Title:






A - 2



--------------------------------------------------------------------------------






SCHEDULE ONE TO EXHIBIT A
FINANCIAL COVENANTS WORKSHEET






A - 3



--------------------------------------------------------------------------------






EXHIBIT B
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO MORTGAGE LOANS
Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Amended and Restated Master Repurchase Agreement,
dated May 22, 2017 (the “Agreement”), by and among Barclays Bank PLC (“Agent” or
“Purchaser”), RMS REO BRC, LLC (“REO Subsidiary”) and Reverse Mortgage
Solutions, Inc. (“RMS” and, together with REO Subsidiary, the “Seller”). Each
Seller hereby represents and warrants to the Purchaser and Agent that, for each
Mortgage Loan sold by it to Purchaser as of the related Purchase Date and the
related Repurchase Date and on each date that such Mortgage Loan is subject to a
Transaction:
All information provided to the Purchaser or Agent by such Seller, including
without limitation the information set forth in the Seller Mortgage Loan
Schedule, with respect to the Mortgage Loan is true and correct in all material
respects;
Such Mortgage Loan is an Eligible Mortgage Loan;
Such Mortgage Loan is owned solely by such Seller, is not subject to any lien,
claim or encumbrance, including, without limitation, any such interest pursuant
to a loan or credit agreement for warehousing mortgage loans, and was originated
or acquired by such Seller, underwritten and serviced in Strict Compliance and
has at all times remained in compliance with all applicable laws and
regulations, including without limitation the Federal Truth-in-Lending Act, the
Real Estate Settlement Procedures Act, regulations issued pursuant to any of the
aforesaid, and any and all rules, requirements, guidelines and announcements of
the Agency and the FHA, as the same may be amended from time to time;
The improvements on the land securing such Mortgage Loan are and will be kept
insured at all times by responsible insurance companies reasonably acceptable to
the Purchaser and the Agent against fire and extended coverage hazards under
policies, binders or certificates of insurance with a standard mortgagee clause
in favor of such Seller or the Nominee and its assigns, providing that such
policy may not be canceled without prior notice to the applicable Seller. Any
proceeds of such insurance shall be held in trust for the benefit of the
Purchaser. The scope and amount of such insurance shall satisfy the rules,
requirements, guidelines and announcements of the Agency, and shall in all cases
be at least equal to the lesser of (A) the principal amount of such Mortgage
Loan or (B) the maximum amount permitted by applicable law, and shall not be
subject to reduction below such amount through the operation of a coinsurance,
reduced rate contribution or similar clause;
Each Mortgage is a valid first lien on the Mortgaged Property and is covered by
an attorney’s opinion of title acceptable to the Agency or by a policy of title
insurance on a standard ALTA or similar lender’s form in favor of the applicable
Seller or the Nominee and its assigns, subject only to exceptions permitted by
the applicable Agency Program. The applicable Seller or the Nominee shall hold
for the benefit of the Purchaser such policy of title insurance and, upon
request of the Purchaser, shall immediately deliver such policy to Purchaser or
to the Custodian on behalf of Purchaser;
Such Mortgage Loan is insured by the FHA under the National Housing Act and is
not subject to any defect that would prevent recovery in full or in part against
the FHA;
[Reserved];


B - 1



--------------------------------------------------------------------------------





[Reserved];
[Reserved];
There are no restrictions, contractual or governmental, which would impair the
ability of RMS or Servicer from servicing the Mortgage Loans;
The original Mortgage in respect of each Mortgage Loan has been sent for
recordation in the appropriate public recording office in the applicable
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the applicable Mortgagor;
The Mortgagor is one or more natural persons and/or trustees for an Illinois
land trust or a trustee under a “living trust” and such “living trust” is in
compliance with the Agency’s guidelines for such trusts;
[Reserved];
No predatory, abusive or deceptive lending practices, including but not limited
to, the extension of credit to a Mortgagor that has no tangible net benefit to
the Mortgagor, were employed in connection with the origination of the Mortgage
Loan;
[Reserved];
If such Mortgage Loan was pledged to another warehouse, credit, repurchase or
other financing facility immediately prior to the related Purchase Date,
(i) such pledge has been released immediately prior to, or concurrently with,
the related Purchase Date hereunder and (ii) the Purchaser and Agent have
received a Warehouse Lender’s Release Letter in respect of such Mortgage Loan;
Such Mortgage Loan has not been released from the possession of the Custodian,
under Section 5 of the Custodial Agreement, to the applicable Seller for a
period in excess of fifteen (15) calendar days (or if such fifteenth day is not
a Business Day, the next succeeding Business Day) or such earlier time period as
indicated on the related Request for Release of Documents, unless such Mortgage
Loan has been released pursuant to an Attorney Bailee Letter (as defined in the
Custodial Agreement);
Such Mortgage Loan has not been selected in a manner so as to adversely affect
the Purchaser’s interests;
[Reserved];
[Reserved];
Except as allowable under the FHA HECM program, each Mortgage Loan has no future
disbursement obligation and is secured by a first lien on an underlying
property;
Final proceeds in respect of a sales-based claim have not been received by the
date such proceeds are required to be received;
The Mortgage Loan is not secured by property located in (a) a state where the
applicable Seller is not licensed as a lender/mortgage banker if such licensing
is required or (b) a state that the Purchaser determines to be unacceptable, and
provides thirty (30) days’ written notice to the applicable Seller because of a
predatory lending or other law in such state;


B - 2



--------------------------------------------------------------------------------





[Reserved]; and
The Mortgage Loan relates to Mortgaged Property that consists of (i) a detached
single family dwelling, (ii) a two-to-four family dwelling, (iii) a one-family
dwelling unit in a condominium project, (iv) a townhouse, or (v) a detached
single family dwelling in a planned unit development none of which is a
cooperative or commercial property; and is not related to Mortgaged Property
that consists of (a) mixed use properties, (b) earthen homes, (c) underground
homes or (d) any dwelling situated on a leasehold estate.





EXHIBIT C
FORM OF TRANSACTION NOTICE
[insert date]
Barclays Bank PLC
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Re:
Amended and Restated Master Repurchase Agreement, dated May 22, 2017, by and
among Barclays Bank PLC (“Agent” or “Purchaser”), RMS REO BRC, LLC [(“Seller”)]
and Reverse Mortgage Solutions, Inc. [(“Seller”)]

Ladies/Gentlemen:
Reference is made to the above-referenced Amended and Restated Master Repurchase
Agreement (the “Repurchase Agreement”; capitalized terms used but not otherwise
defined herein have the meanings given them in the Repurchase Agreement).
In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the undersigned Purchaser or Purchaser agree, to
enter into a Transaction in connection with our delivery of Eligible Assets and
all related Servicing Rights, on ____________________ [insert requested Purchase
Date, which must be at least one (1) Business Day following the date of the
request] (the “Purchase Date”), in connection with which we shall sell to you
such Eligible Assets on the Seller Mortgage Loan Schedule attached hereto. The
Principal Balance of the Eligible Assets is $________ and the Purchase Price to
be paid by the [related] Purchaser for such Eligible Assets shall be ______
[insert applicable Purchase Price]. The [related] Purchaser shall transfer to
the Seller an amount equal to $ _______ [insert amount which represents the
Purchase Price of the Eligible Assets net of any related Initial Fee or any
other fees then due and payable by Seller to the Purchaser or Purchaser pursuant
to the Agreement]. Seller agrees to repurchase such Purchased Asset on the
Repurchase Date(s) at the Repurchase Price(s) set forth in the spreadsheet
attached hereto as Schedule 1.
The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to the [related] Purchaser with
respect thereto in connection with this Transaction Notice.
The Seller hereby certifies, as of such Purchase Date, that:
(1)    no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;
(2)        each of the representations and warranties made by the Seller and
Guarantor in or pursuant to the Program Documents is true and correct in all
material respects on and as of such date as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);
(3)        the Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;
(4)        RMS has all requisite Approvals; and
(5)        the Seller has satisfied all applicable conditions precedent in
Sections 10(a) and (b) of the Repurchase Agreement and all other requirements of
the Program Documents.
The undersigned duly authorized officer of Seller further represents and
warrants that (1) with respect to the applicable Eligible Mortgage Loans, the
documents constituting the Mortgage Files (as defined in the Custodial
Agreement) (the “Receipted Assets”), have been or are hereby submitted to
Custodian and such required documents are to be held by the Custodian for the
[related] Purchaser, (2) all other documents related to such Receipted Assets
(including, but not limited to, mortgages, insurance policies, loan applications
and appraisals) have been or will be created and held by Seller for the
[related] Purchaser, (3) all documents related to such Receipted Assets
withdrawn from Custodian shall be held by Seller for the [related] Purchaser,
and (4) upon the [related] Purchaser’s wiring of the Purchase Price pursuant to
Section 3(b) of the Repurchase Agreement, [such] Purchaser will have agreed to
the terms of the Transaction as set forth herein and purchased the Receipted
Assets from the Seller.
Seller hereby represents and warrants that (x) the Receipted Assets have a
Principal Balance as of the date hereof of $__________ and (y) the number of
Receipted Assets is ______.
Very truly yours,
[REVERSE MORTGAGE SOLUTIONS, INC.][RMS REO BRC, LLC]


By:                
Name:
Title:
Acknowledged and Agreed:




BARCLAYS BANK PLC, as Purchaser


By:                        
Name:
Title:





SCHEDULE 1 TO TRANSACTION NOTICE
LIST OF REPURCHASE PRICES AND REPURCHASE DATES
[SEE ATTACHMENT]





EXHIBIT D
FORM OF GOODBYE LETTER
«Primary_Borrower»                    [_______] [__], 201[ ]
«Mailing_address_line_1»
«Mail_city», «Mail_state» «Mail_zip»
RE:    Transfer of Mortgage Loan Servicing
Mortgage Loan «Account_number»


Dear Customer:
Reverse Mortgage Solutions, Inc. is the present servicer of your mortgage loan.
Effective [Date] the servicing of your mortgage will be transferred to _______.
This transfer does not affect the terms and conditions of your mortgage, other
than those directly related to servicing. Because of the change in servicer, we
are required to provide you with this disclosure.
Reverse Mortgage Solutions, Inc. cannot accept any payments received after
[Date]. Effective [Date], all payments are to be made to __________. Any
payments received by Reverse Mortgage Solutions, Inc. after [Date] will be
forwarded to _________________. ___________________ will be contacting you
shortly with payment instructions. Please make future payments to:
________________________
Attn: ___________
[Address]


If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from _____________.
In [Date], you will receive a statement from Reverse Mortgage Solutions, Inc.
reflecting the amount, if any, of the interest and taxes paid on your behalf in
201[ ]. A similar statement will be sent __________________ for the period
beginning [Date] through year-end. Both statements must be added together for
income tax purposes.
If you have any questions concerning your account through [Date], you should
continue to contact Reverse Mortgage Solutions, Inc., at <Seller’s Phone
Number>, <HOURS OF OPERATION>. Questions after the transfer date should be
directed to ___________________Customer Service Department at
1‑800-_____________, Monday – Friday, 7 a.m. – 7 p.m. EST.
Sincerely,
Loan Servicing Department
Reverse Mortgage Solutions, Inc.




B - 3



--------------------------------------------------------------------------------






NOTICE OF ASSIGNMENT, SALE OR TRANSFER
OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.
The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.
Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.
This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).
During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to your loan servicer concerning the
servicing of your loan, your servicer must provide you with a written
acknowledgement within 20 Business Days of receipt of your request. A “qualified
written request” is written correspondence, other than notice on a payment
coupon or other payment medium supplied by the servicer, which includes your
name and account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:
___________________
[Address]
No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.
A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.
Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.
MIRANDA DISCLOSURE – For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.


D - 4



--------------------------------------------------------------------------------





BANKRUPTCY INSTRUCTION – Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.



EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE



(Date)
Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan


Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019


Barclays Capital – Operations
700 Prides Crossing
Newark, Delaware 19713
Attention: Brian Kevil


Reverse Mortgage Solutions, Inc.
2727 Spring Creek Drive
Spring, Texas 77373


Re:    Certain Assets Identified on Schedule A hereto and owned by Reverse
Mortgage Solutions, Inc.
Capitalized terms used herein but not defined herein have the meanings ascribed
to such terms in the Amended and Restated Master Repurchase Agreement, dated May
22, 2017, among Barclays Bank PLC, RMS REO BRC, LLC and Reverse Mortgage
Solutions, Inc.
The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to the mortgage loans described in the attached Schedule A, such
release to be effective automatically without any further action by any party
upon receipt in the account identified below in immediately available funds of
$__________________, representing a loan count of _________, in accordance with
the following wire instructions:
[            ]


D - 5



--------------------------------------------------------------------------------





Very truly yours,


[WAREHOUSE LENDER]

By:                     
Name:
Title:



[SCHEDULE A TO EXHIBIT E – LIST OF ASSETS TO BE RELEASED]



EXHIBIT F


[RESERVED]

EXHIBIT G
[RESERVED]



EXHIBIT H
FORM OF SELLER MORTGAGE LOAN SCHEDULE
[To be provided by Seller.]





65037.000103 EMF_US 62902856v5


E - 1

